Exhibit 10.1

REVOLVING CREDIT

 

AND

 

SECURITY AGREEMENT

 

PNC BANK, NATIONAL ASSOCIATION

 

WITH

 

FRANKLIN ELECTRONIC PUBLISHERS, INC.

FRANKLIN ELECTRONIC PUBLISHERS (EUROPE) LTD.

FRANKLIN ELECTRONIC PUBLISHERS (DEUTSCHLAND) GMBH

 

December 7, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

I

   DEFINITIONS    1      1.1   

Accounting Terms

   1      1.2   

General Terms

   1      1.3   

Uniform Commercial Code Terms

   14      1.4   

Certain Matters of Construction

   14

II

   ADVANCES, PAYMENTS    14      2.1   

(a) Revolving Advances

   14      2.2   

Procedure for Revolving Advances Borrowing

   15      2.3   

Disbursement of Advance Proceeds

   16      2.4   

Maximum Advances

   17      2.5   

Repayment of Advances

   17      2.9   

Repayment of Excess Advances

   19      2.10   

Statement of Account

   20      2.11   

Additional Payments

   20      2.12   

Use of Proceeds

   20

III

   INTEREST AND FEES    20      3.1   

Interest

   20      3.3   

Computation of Interest and Fees

   21      3.4   

Maximum Charges

   21      3.5   

Increased Costs

   21      3.6   

Basis For Determining Interest Rate Inadequate or Unfair

   22      3.7   

Capital Adequacy

   23

IV

   COLLATERAL: GENERAL TERMS    23      4.1   

Security Interest in the Collateral.

   23      4.2   

Perfection of Security Interest.

   23      4.3   

Disposition of Collateral.

   24      4.4   

Ownership of Collateral.

   24      4.5   

Defense of Lender’s Interests.

   24      4.6   

Books and Records.

   25      4.7   

Financial Disclosure.

   25

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page


--------------------------------------------------------------------------------

     4.8   

Compliance with Laws.

   25      4.9   

Inspection of Premises.

   25      4.10   

Insurance.

   26      4.11   

Failure to Pay Insurance.

   26      4.12   

Payment of Taxes.

   26      4.13   

Payment of Leasehold Obligations.

   27      4.14   

Receivables

   27      4.15   

Inventory.

   29      4.16   

Maintenance of Equipment.

   29      4.17   

Exculpation of Liability.

   29      4.18   

Environmental Matters

   30      4.19   

Financing Statements

   32

V

   REPRESENTATIONS AND WARRANTIES    32      5.1   

Authority.

   32      5.2   

Formation and Qualification.

   32      5.3   

Survival of Representations and Warranties.

   32      5.4   

Tax Returns.

   32      5.5   

Financial Statements

   33      5.6   

Corporate Name.

   33      5.7   

O.S.H.A. and Environmental Compliance

   33      5.8   

Solvency; No Litigation, Violation, Indebtedness or Default

   33      5.9   

Patents, Trademarks, Copyrights and Licenses.

   35      5.10   

Licenses and Permits.

   35      5.11   

Default of Indebtedness.

   35      5.12   

No Default.

   35      5.13   

No Burdensome Restrictions.

   35      5.14   

No Labor Disputes.

   35      5.15   

Margin Regulations.

   36      5.16   

Investment Company Act.

   36      5.17   

Disclosure.

   36

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page


--------------------------------------------------------------------------------

     5.18   

Swaps

   36      5.19   

Conflicting Agreements.

   36      5.20   

Application of Certain Laws and Regulations.

   36      5.21   

Business and Property of Borrower.

   36      5.22   

Section 20 Subsidiaries.

   37

VI

   AFFIRMATIVE COVENANTS    38      6.1   

Payment of Fees

   38      6.2   

Conduct of Business and Maintenance of Existence and Assets.

   38      6.3   

Violations.

   38      6.4   

Government Receivables.

   38      6.9   

Operating Accounts and Treasury Management Services.

   39      6.10   

Execution of Supplemental Instruments.

   39      6.11   

Payment of Indebtedness.

   39      6.12   

Standards of Financial Statements.

   39

VII

   NEGATIVE COVENANTS    40      7.1   

Merger, Consolidation, Acquisition and Sale of Assets

   40      7.2   

Creation of Liens.

   40      7.3   

Guarantees.

   40      7.4   

Investments.

   40      7.5   

Loans.

   40      7.6   

Indebtedness.

   40      7.7   

Nature of Business.

   40      7.8   

Transactions with Affiliates.

   41      7.9   

Subsidiaries

   41      7.10   

Fiscal Year and Accounting Changes.

   41      7.11   

Pledge of Credit.

   41      7.12   

Amendment of Articles of Incorporation, By-Laws.

   41      7.13   

Compliance with ERISA.

   41      7.14   

Prepayment of Indebtedness.

   42

VIII

   CONDITIONS PRECEDENT.    42

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page


--------------------------------------------------------------------------------

     8.1   

Conditions to Initial Advances.

   42      8.2   

Conditions to Each Advance.

   45 IX    INFORMATION AS TO BORROWERS    45      9.1   

Disclosure of Material Matters.

   45      9.2   

Schedules.

   45      9.3   

Environmental Reports.

   46      9.4   

Litigation.

   46      9.5   

Material Occurrences.

   46      9.6   

Government Receivables.

   46      9.7   

Annual Financial Statements.

   46      9.9   

Quarterly Financial Statements.

   47      9.10   

Additional Information.

   47      9.11   

Notice of Suits, Adverse Events.

   48      9.12   

ERISA Notices and Requests.

   48      9.13   

Additional Documents.

   48 X    EVENTS OF DEFAULT    49 XI    LENDER’ RIGHTS AND REMEDIES AFTER
DEFAULT    51      11.1   

Rights and Remedies

   51      11.2   

Lender’s Discretion

   51      11.3   

Setoff

   52      11.4   

Rights and Remedies not Exclusive

   52 XII    WAIVERS AND JUDICIAL PROCEEDINGS    52      12.1   

Waiver of Notice.

   52      12.2   

Delay.

   52      12.3   

Jury Waiver.

   52 XIII    EFFECTIVE DATE AND TERMINATION    52      13.1   

Term.

   52      13.2   

Termination.

   52 XIV    MISCELLANEOUS    53      14.1   

Governing Law.

   53

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page


--------------------------------------------------------------------------------

     14.2   

Entire Understanding.

   53      14.3   

Application of Payments.

   54      14.4   

Indemnity.

   54      14.5   

Notice.

   54      14.6   

Survival.

   55      14.7   

Severability.

   55      14.8   

Expenses.

   55      14.9   

Injunctive Relief.

   55      14.10   

Consequential Damages.

   56      14.11   

Captions.

   56      14.12   

Counterparts; Telecopied Signatures.

   56      14.13   

Construction.

   56      14.14   

Confidentiality; Sharing Information

   56

 

-v-



--------------------------------------------------------------------------------

List of Exhibits and Schedules

 

Exhibits

 

Exhibit 2.1(a)

  

Revolving Credit Note

Exhibit A

  

Borrowing Base Certificate

Schedules

    

Schedule 1.2

  

Permitted Encumbrances

Schedule A

  

Property Description

Schedule 4.4

  

Equipment and Inventory Locations

Schedule 4.14(c)

  

Locations of Borrowers

Schedule 5.2

  

States of Qualification and Good Standing

Schedule 5.4

  

Federal tax identification number

Schedule 5.6

  

Prior Names

Schedule 5.7

  

Environmental

Schedule 5.8(b)

  

Litigation

Schedule 5.8(d)

  

Plans

Schedule 5.9

  

Intellectual Property

Schedule 5.10

  

Licenses and Permits

Schedule 5.14

  

Labor Disputes

Schedule 7.3

  

Guarantees



--------------------------------------------------------------------------------

REVOLVING CREDIT

AND

SECURITY AGREEMENT

 

Revolving Credit and Security Agreement dated December 7, 2004 among FRANKLIN
ELECTRONIC PUBLISHERS, INC., a corporation organized under the laws of the
Commonwealth of Pennsylvania (“FRANKLIN INC.”), FRANKLIN ELECTRONIC PUBLISHERS
(EUROPE) LTD., a corporation organized under the laws of the United Kingdom
(“Franklin Ltd.”) and FRANKLIN ELECTRONIC PUBLISHERS (DEUTSCHLAND) GMBH, a
corporation organized under the laws of Germany (“Franklin GmbH”) (Franklin
Inc., Franklin Ltd. And Franklin GmbH, each a “Borrower” and collectively,
“Borrowers”) and PNC BANK, NATIONAL ASSOCIATION (“PNC” or “Lender”).

 

IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrower and Lender hereby agree as follows:

 

I DEFINITIONS

 

1.1 Accounting Terms As used in this Agreement, the Note or any certificate,
report or other document made or delivered pursuant to this Agreement,
accounting terms not defined in Section 1.2 or elsewhere in this Agreement and
accounting terms partly defined in Section 1.2 to the extent not defined, shall
have the respective meanings given to them under GAAP; provided, however,
whenever such accounting terms are used for the purposes of determining
compliance with financial covenants in this Agreement, such accounting terms
shall be defined in accordance with GAAP as to be applied in preparation of the
audited financial statements of Borrowers for the fiscal year ended March 31,
2005.

 

1.2 General Terms For purposes of this Agreement the following terms shall have
the following meanings:

 

“Accountants” shall have the meaning set forth in Section 9.7 hereof.

 

“Advances” shall mean and include the Revolving Advances.

 

“Advance Rate” shall have the meaning set forth in Section 2.1(a) hereof.

 

“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director or officer (i) of such Person,
(ii) of any Subsidiary of such Person or (iii) of any Person described in clause
(a) above. For purposes of this definition, control of a Person shall mean the
power, direct or indirect, (x) to vote 5% or more of the securities having
ordinary voting power for the election of directors of such Person, or (y) to
direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.

 

“Anti-Terrorism Laws” shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).



--------------------------------------------------------------------------------

“Assignment of Security Interest in Borrower’s Patent Collateral” shall mean the
assignment dated the date hereof given by Franklin Inc. to Lender assigning its
patent collateral.

 

“Assignment of Security Interest in Borrower’s Trademark Collateral” shall mean
the assignment dated the date hereof given by Franklin Inc. to Lender assigning
its trademark collateral.

 

“Authority” shall have the meaning set forth in Section 4.19(d).

 

“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such rate.
This rate of interest is determined from time to time by PNC as a means of
pricing some loans to its customers and is neither tied to any external rate of
interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.

 

“Blocked Accounts” shall have the meaning set forth in Section 4.15(h).

 

“Borrower” and “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Person.

 

“Borrowing Agent” shall mean Franklin Electronic Publishers, Inc.

 

“Borrowing Base Certificate” shall mean a certificate duly executed by an
officer of Borrowing Agent appropriately completed and in substantially the form
of Exhibit A hereto.

 

“Borrower’s Account” shall have the meaning set forth in Section 2.8.

 

“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any LIBOR Rate Loans, such day must also be a day on which dealings
are carried on in the London interbank market.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.

 

“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including, without limitation, all net income, gross income, gross
receipts, sales, use, ad valorem, value added, transfer, franchise, profits,
inventory, capital stock, license, withholding, payroll, employment, social
security, unemployment, excise, severance, stamp, occupation and property taxes,
custom duties, fees, assessments, liens, claims and charges of any kind
whatsoever, together with any interest and any penalties, additions to tax or
additional amounts, imposed by any taxing or other authority, domestic or
foreign (including, without limitation, the Pension Benefit Guaranty Corporation
or any environmental agency or superfund), upon the Collateral, Borrowers or any
of their Affiliates.

 

2



--------------------------------------------------------------------------------

“Closing Date” shall mean December 7, 2004 or such other date as may be agreed
to by the parties hereto.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated thereunder.

 

“Collateral” shall mean and include:

 

(a) all Receivables;

 

(b) all Equipment;

 

(c) all General Intangibles;

 

(d) all Inventory;

 

(e) all Investment Property;

 

(f) all Real Property;

 

(g) the Leasehold Interests;

 

(h) all of each Borrower’s right, title and interest in and to (i) its
respective goods and other property including, but not limited to, all
merchandise returned or rejected by Customers, relating to or securing any of
the Receivables; (ii) all of each Borrower’s rights as a consignor, a consignee,
an unpaid vendor, mechanic, artisan, or other lienor, including stoppage in
transit, setoff, detinue, replevin, reclamation and repurchase; (iii) all
additional amounts due to any Borrower from any Customer relating to the
Receivables; (iv) other property, including warranty claims, relating to any
goods securing this Agreement; (v) all of each Borrower’s contract rights,
rights of payment which have been earned under a contract right, instruments,
documents, chattel paper, warehouse receipts, deposit accounts, money,
securities and investment property; (vi) if and when obtained by any Borrower,
all real and personal property of third parties in which each Borrower has been
granted a lien or security interest as security for the payment or enforcement
of Receivables; and (vii) any other goods, personal property or real property
now owned or hereafter acquired in which any Borrower has expressly granted a
security interest or may in the future grant a security interest to Lender
hereunder, or in any amendment or supplement hereto or thereto, or under any
other agreement between Lender and any Borrower;

 

(i) all of each Borrower’s ledger sheets, ledger cards, files, correspondence,
records, books of account, business papers, computers, computer software (owned
by any Borrower or in which it has an interest), computer programs, tapes, disks
and documents relating to (a), (b), (c), (d), (e), (f), (g) or (h) of this
Paragraph; and

 

3



--------------------------------------------------------------------------------

(j) all proceeds and products of (a), (b), (c), (d), (e), (f), (g), (h) and (i)
in whatever form, including, but not limited to: cash, deposit accounts (whether
or not comprised solely of proceeds), certificates of deposit, insurance
proceeds (including hazard, flood and credit insurance), negotiable instruments
and other instruments for the payment of money, chattel paper, security
agreements, documents, eminent domain proceeds, condemnation proceeds and tort
claim proceeds.

 

“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of governmental authorities
and other third parties, domestic or foreign, necessary to carry on such
Borrower’s business, including, without limitation, any Consents required under
all applicable federal, state or other applicable law.

 

“Controlled Group” shall mean all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with Borrowers, are treated as a single employer under Section
414 of the Code.

 

“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with such Borrower,
pursuant to which such Borrower is to deliver any personal property or perform
any services.

 

“Current Maturities” shall mean the scheduled payments of principal on all
indebtedness of borrowed money having an original term of more than one year
(including but not limited to amortization of capitalized lease obligations), as
shown on the Borrowers’ financial statements as of one year prior to the date of
determination.

 

“Default” shall mean an event which, with the giving of notice or passage of
time or both, would constitute an Event of Default.

 

“Default Rate” shall have the meaning set forth in Section 3.1 hereof.

 

“Depository Accounts” shall have the meaning set forth in Section 4.15(h)
hereof.

 

“Documents” shall have the meaning set forth in Section 8.1(c) hereof.

 

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

 

“Domestic Rate Loan” shall mean any Advance or Equipment Loan that bears
interest based upon the Base Rate.

 

“Early Termination Date” shall have the meaning set forth in Section 13.1
hereof.

 

“EBITDA” shall mean net income plus interest expense plus income tax expense
plus depreciation plus amortization.

 

4



--------------------------------------------------------------------------------

“Eligible Inventory” shall mean all Inventory of Franklin Inc. which is on hand
and all Inventory in transit from vendors or to the third party assemblers and
Inventory . Inventory shall not be deemed eligible unless such Inventory is
subject to Lender’s first priority perfected security interest on no other Lien
(other than Permitted Encumbrances) and provided further the maximum Eligible
Inventory cap shall be $10,000,000. The following shall be exceptions to
Eligible Inventory:

 

  (a) discontinued product line (Ebookman);

 

  (b) damaged merchandise returned from Customers that is deemed unsaleable;

 

  (c) Hong Kong inventory;

 

  (d) inventory located in the Borrower’s Real Property that is undergoing
inspection;

 

  (e) non-inventory materials included on the Borrowers’ perpetual inventory;

 

  (f) inventory in transit to third party assemblers per perpetual which is not
located in the United States;

 

  (g) inventory at third party assemblers per perpetual/components which is not
located in the United States;

 

  (h) merchandise returned from customers that is to be refurbished and placed
back into stock (of this refurbished inventory,  1/2 shall be deemed ineligible
and  1/2 shall be deemed eligible).

 

“Eligible Receivables” shall mean and include with respect to each Borrower,
each Receivable of Borrower arising in the ordinary course of such Borrower’s
business and which Lender, in its sole credit judgment, shall deem to be an
Eligible Receivable, based on such considerations as Lender may from time to
time deem appropriate. A Receivable shall not be deemed eligible unless such
Receivable is subject to Lender’s first priority perfected security interest and
no other Lien (other than Permitted Encumbrances), and is evidenced by an
invoice or other documentary evidence satisfactory to Lender. In addition, no
Receivable shall be an Eligible Receivable if:

 

(a) it arises out of a sale made by such Borrower to an Affiliate of such
Borrower or to a Person controlled by an Affiliate of such Borrower;

 

(b) it is due or unpaid more than ninety (90) days after the original invoice
date, except German Receivables that are unpaid more than one hundred twenty
(120) days after the original invoice date and except for United States
Receivables that are seasonal exceptions from the following Customers: Office
Max, Office Depot, Staples, Costco and Best Buy;

 

(c) thirty percent (30%) or more of the Receivables from such Customer are not
deemed Eligible Receivables hereunder. Upon reasonable notice to Borrowers, such
percentage may, in Lender’s sole discretion, be increased or decreased from time
to time;

 

5



--------------------------------------------------------------------------------

(d) any covenant, representation or warranty contained in this Agreement with
respect to such Receivable has been breached;

 

(e) the Customer shall (i) apply for, suffer, or consent to the appointment of,
or the taking of possession by, a receiver, custodian, trustee or liquidator of
itself or of all or a substantial part of its property or call a meeting of its
creditors, (ii) admit in writing its inability, or be generally unable, to pay
its debts as they become due or cease operations of its present business, (iii)
make a general assignment for the benefit of creditors, (iv) commence a
voluntary case under any state or federal bankruptcy laws (as now or hereafter
in effect), (v) be adjudicated a bankrupt or insolvent, (vi) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vii) acquiesce to, or fail to have dismissed, any petition which is filed
against it in any involuntary case under such bankruptcy laws, or (viii) take
any action for the purpose of effecting any of the foregoing;

 

(f) the sale is to a Customer outside the continental United States of America,
unless the sale is on letter of credit, guaranty or acceptance terms, in each
case acceptable to Lender in its sole discretion and except as set forth in
subsection (q) of this definition and except to sales to Seiko Instruments
International (SII) Japan.;

 

(g) the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;

 

(h) Lender believes, in its sole judgment, that collection of such Receivable is
insecure or that such Receivable may not be paid by reason of the Customer’s
financial inability to pay;

 

(i) the Customer is the United States of America, any state or any department,
agency or instrumentality of any of them, unless such Borrower assigns its right
to payment of such Receivable to Lender pursuant to the Assignment of Claims Act
of 1940, as amended (31 U.S.C. Sub-Section 3727 et seq. and 41 U.S.C.
Sub-Section 15 et seq.) or has otherwise complied with other applicable statutes
or ordinances;

 

(j) the goods giving rise to such Receivable have not been shipped to the
Customer or the services giving rise to such Receivable have not been performed
by such Borrower or the Receivable otherwise does not represent a final sale;

 

(k) upon reasonable notice to Borrowers, the Receivables of the Customer exceed
a credit limit determined by Lender, in its sole discretion, to the extent such
Receivable exceeds such limit;

 

(l) to the extent of such offset, deduction, defense dispute or counterclaim,
the Receivable is subject to any offset, deduction, defense, dispute, or
counterclaim, the Customer is also a creditor or supplier of such Borrower or
the Receivable is contingent in any respect or for any reason;

 

(m) Such Borrower has made any agreement with any Customer for any deduction
therefrom, except for discounts or allowances made in the ordinary course of
business for prompt payment, all of which discounts or allowances are reflected
in the calculation of the face value of each respective invoice related thereto;

 

6



--------------------------------------------------------------------------------

(n) any return, rejection or repossession of the merchandise has occurred or the
rendition of services has been disputed;

 

(o) such Receivable is not payable to such Borrower;

 

(p) such Receivable is not otherwise satisfactory to Lender as determined in
good faith by Lender in the exercise of its discretion in a reasonable manner;

 

(q) such Receivable, in the case of each Franklin Ltd. and Franklin GmbH, are in
amounts not to exceed $ 3,000,000 in the aggregate; or

 

(r) or such other factors as determined by Lender’s due diligence.

 

“Environmental Complaint” shall have the meaning set forth in Section 4.19(d)
hereof.

 

“Environmental Laws” shall mean all federal, state and local environmental, land
use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes relating to the protection of the environment and/or
governing the use, storage, treatment, generation, transportation, processing,
handling, production or disposal of Hazardous Substances and the rules,
regulations, policies, guidelines, interpretations, decisions, orders and
directives of federal, state and local governmental agencies and authorities
with respect thereto.

 

“Equipment” shall mean and include all of each Borrower’s goods (other than
Inventory) whether now owned or hereafter acquired and wherever located
including, without limitation, all equipment, machinery, apparatus, motor
vehicles, fittings, furniture, furnishings, fixtures, parts, accessories and all
replacements and substitutions therefor or accessions thereto.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.

 

“Event of Default” shall mean the occurrence of any of the events set forth in
Article X hereof.

 

“Fixed Charge Coverage Ratio” shall mean (i) EBITDA, divided by (ii) the sum of
Current Maturities plus interest expense plus cash taxes paid plus cash
dividends plus Unfunded Capital Expenditures.

 

“Formula Amount” shall have the meaning set forth in Section 2.1(a).

 

“Funded Debt” shall mean all indebtedness for borrowed money including but not
limited to capitalized lease obligations, reimbursement obligations in respect
of letters of credit and guarantees of any such indebtedness.

 

7



--------------------------------------------------------------------------------

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

 

“General Intangibles” shall mean and include as to each Borrower all of such
Borrower’s general intangibles, whether now owned or hereafter acquired
including, without limitation, all choses in action, causes of action, corporate
or other business records, inventions, designs, patents, patent applications,
equipment formulations, manufacturing procedures, quality control procedures,
trademarks, service marks, trade secrets, goodwill, copyrights, design rights,
registrations, licenses, franchises, customer lists, tax refunds, tax refund
claims, computer programs, all claims under guaranties, security interests or
other security held by or granted to such Borrower to secure payment of any of
the Receivables by a Customer all rights of such indemnification and all other
intangible property of every kind and nature (other than Receivables).

 

“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity exercising the legislative,
judicial, regulatory or administrative functions of or pertaining to a
government.

 

“Hazardous Discharge” shall have the meaning set forth in Section 4.19(d)
hereof.

 

“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in CERCLA, the Hazardous Materials Transportation Act, as amended (49
U.S.C. Sections 1801, et seq.), RCRA, Articles 15 and 27 of the New Jersey State
Environmental Conservation Law or any other applicable Environmental Law and in
the regulations adopted pursuant thereto.

 

“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.

 

“Indebtedness” of a Person at a particular date shall mean all obligations of
such Person which in accordance with GAAP would be classified upon a balance
sheet as liabilities (except capital stock and surplus earned or otherwise) and
in any event, without limitation by reason of enumeration, shall include all
indebtedness, debt and other similar monetary obligations of such Person whether
direct or guaranteed, and all premiums, if any, due at the required prepayment
dates of such indebtedness, and all indebtedness secured by a Lien on assets
owned by such Person, whether or not such indebtedness actually shall have been
created, assumed or incurred by such Person. Any indebtedness of such Person
resulting from the acquisition by such Person of any assets subject to any Lien
shall be deemed, for the purposes hereof, to be the equivalent of the creation,
assumption and incurring of the indebtedness secured thereby, whether or not
actually so created, assumed or incurred.

 

“Ineligible Security” shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.

 

8



--------------------------------------------------------------------------------

“Interest Period” shall mean the period provided for any LIBOR Rate Loan
pursuant to Section 2.2(b).

 

“Inventory” shall mean and include as to each Borrower all of such Borrower’s
now owned or hereafter acquired goods, merchandise and other personal property,
wherever located, to be furnished under any contract of service or held for sale
or lease, all raw materials, work in process, finished goods and materials and
supplies of any kind, nature or description which are or might be used or
consumed in such Borrower’s business or used in selling or furnishing such
goods, merchandise and other personal property, and all documents of title or
other documents representing them.

 

“Investment Property” shall mean and include as to each Borrower, all of such
Borrower’s now owned or hereafter acquired securities (whether certificated or
uncertificated), securities entitlements, securities accounts, commodities
contracts and commodities accounts.

 

“Law” shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award by or
settlement agreement with any Governmental Body.

 

“Lender” shall have the meaning ascribed to such term in the preamble to this
Agreement and shall include each Person which becomes a transferee, successor or
assign of Lender.

 

“LIBOR Rate” shall mean for any LIBOR Rate Loan for the then current Interest
Period relating thereto the interest rate per annum determined by PNC by
dividing (the resulting quotient rounded upwards, if necessary, to the nearest
1/100th of 1% per annum) (i) the rate of interest determined by PNC in
accordance with its usual procedures (which determination shall be conclusive
absent manifest error) to be the average of the London interbank offered rates
for U.S. Dollars quoted by the British Bankers’ Association as set forth on Dow
Jones Markets Service (formerly known as Telrate) (or appropriate successor or,
if British Banker’s Association or its successor ceases to provide such quotes,
a comparable replacement determined by PNC) display page 3750 (or such other
display page on the Dow Jones Markets Service system as may replace display page
3750) two (2) Business Days prior to the first day of such Interest Period for
an amount comparable to such LIBOR Rate Loan and having a borrowing date and a
maturity comparable to such Interest Period by (ii) a number equal to 1.00 minus
the Reserve Percentage. The LIBOR Rate may also be expressed by the following
formula:

 

Average of London interbank offered rates quoted by BBA as shown on LIBOR Rate
=Dow Jones Markets Service display page 3750 or appropriate successor 1.00 -
Reserve Percentage]

 

“LIBOR Rate Loan” shall mean an Advance at any time that bears interest based on
the Libor Rate.

 

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement

 

9



--------------------------------------------------------------------------------

held or asserted in respect of any asset of any kind or nature whatsoever
including, without limitation, any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.

 

“Material Adverse Effect” shall mean a material adverse effect (a) on the
condition, operations, assets, business or prospects of the applicable
Borrowers, (b) such Borrower’s ability to pay the Obligations in accordance with
the terms thereof, (c) the material value of the Collateral in the aggregate, or
Lender’s Liens on the Collateral or the priority of any such Lien or (d) the
practical realization of the benefits of Lender’s rights and remedies under this
Agreement and the Other Documents.

 

“Maximum Revolving Advance Amount” shall mean $20,000,000 with a sublimit of
$3,000,000 for acquisitions.

 

“Mortgage” shall mean the mortgage dated by the date hereof given by Franklin
Inc. to Lender giving a first perfected mortgage on the Real Property.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Sections
3(37) and 4001(a)(3) of ERISA.

 

“Note” shall mean the Revolving Credit Note.

 

“Obligations” shall mean and include any and all loans, advances, debts,
liabilities, obligations, covenants and duties owing by each Borrower to Lender
or to any other direct or indirect subsidiary or affiliate of Lender of any kind
or nature, present or future (including, without limitation, any interest
accruing thereon after maturity, or after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding relating to each Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), whether or not evidenced
by any note, guaranty or other instrument, whether arising under any agreement,
instrument or document, (including, without limitation, this Agreement and the
Other Documents) whether or not for the payment of money, whether arising by
reason of an extension of credit, opening of a letter of credit, loan, equipment
lease or guarantee, under any interest or currency swap, future, option or other
similar agreement, or in any other manner, whether arising out of overdrafts or
deposit or other accounts or electronic funds transfers (whether through
automated clearing houses or otherwise) or out of the Lender non-receipt of or
inability to collect funds or otherwise not being made whole in connection with
depository transfer check or other similar arrangements, whether direct or
indirect (including those acquired by assignment or participation), absolute or
contingent, joint or several, due or to become due, now existing or hereafter
arising, contractual or tortious, liquidated or unliquidated, regardless of how
such indebtedness or liabilities arise or by what agreement or instrument they
may be evidenced or whether evidenced by any agreement or instrument, including,
but not limited to, any and all of each Borrower’s Indebtedness and/or
liabilities under this Agreement, the Other Documents or under any other
agreement between Lender and each Borrower and any amendments, extensions,
renewals or increases and all costs and expenses of Lender incurred in the
documentation, negotiation, modification, enforcement, collection or otherwise
in connection with any of the foregoing, including but not limited to reasonable
attorneys’ fees and expenses and all obligations of each Borrower to Lender to
perform acts or refrain from taking any action.

 

10



--------------------------------------------------------------------------------

“Other Documents” shall mean the Note, Mortgage, the Environmental Indemnity
Agreement, the Assignment of Security Interest in Borrower’s Patent Collateral
and the Assignment of Security Interest in Borrower’s Trademark Collateral and
any and all other agreements, instruments and documents, including, without
limitation, guaranties, pledges, powers of attorney, consents, and all other
writings heretofore, now or hereafter executed by any Borrower and/or delivered
to Lender in respect of the transactions contemplated by this Agreement.

 

“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly at least 50% of the shares of stock or other ownership interests
having ordinary voting power to elect a majority of the directors of the Person,
or other Persons performing similar functions for any such Person.

 

“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Lender, if any,
which it may designate by notice to Borrowing Agent to be the Payment Office.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

 

“Permitted Encumbrances” shall mean (a) Liens in favor of Lender; (b) Liens for
taxes, assessments or other governmental charges not delinquent or being
contested in good faith and by appropriate proceedings and with respect to which
proper reserves have been taken by such Borrower; provided, that, the Lien shall
have no effect on the priority of the Liens in favor of Lender or the value of
the assets in which Lender has such a Lien and a stay of enforcement of any such
Lien shall be in effect; (c) Liens disclosed in the financial statements
referred to in Section 5.5, the existence of which Lender has consented to in
writing; (d) deposits or pledges to secure obligations under worker’s
compensation, social security or similar laws, or under unemployment insurance;
(e) deposits or pledges to secure bids, tenders, contracts (other than contracts
for the payment of money), leases, statutory obligations, surety and appeal
bonds and other obligations of like nature arising in the ordinary course of
such Borrower’s business; (f) judgment Liens that have been stayed or bonded and
mechanics’, workers’, materialmen’s or other like Liens arising in the ordinary
course of such Borrower’s business with respect to obligations which are not due
or which are being contested in good faith by such Borrower; (g) Liens placed
upon fixed assets hereafter acquired to secure a portion of the purchase price
thereof, provided that (x) any such lien shall not encumber any other property
of such Borrower and (y) the aggregate amount of Indebtedness secured by such
Liens incurred as a result of such purchases during any fiscal year shall not
exceed the amount provided for in Section 7.6; and (h) Liens disclosed on
Schedule 1.2.

 

“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, institution, public
benefit corporation, joint venture, entity or government (whether Federal,
state, county, city, municipal or otherwise, including any instrumentality,
division, agency, body or department thereof).

 

11



--------------------------------------------------------------------------------

“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA, maintained for employees of any Borrower or any member of the
Controlled Group or any such Plan to which any Borrower or any member of the
Controlled Group is required to contribute on behalf of any of its employees.

 

“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.

 

“Real Property” shall mean all of Franklin Inc.’s right, title and interest in
and to the owned premises located at One Franklin Plaza, Burlington, New Jersey,
as more fully identified on Schedule A hereto.

 

“Receivables” shall mean and include, as to each Borrower, all of such
Borrower’s accounts, contract rights, instruments (including those evidencing
indebtedness owed to such Borrower by its Affiliates), documents, chattel paper,
general intangibles relating to accounts, drafts and acceptances, and all other
forms of obligations owing to such Borrower arising out of or in connection with
the sale or lease of Inventory, the licensing of technology or the rendition of
services, all guarantees and other security therefor, whether secured or
unsecured, now existing or hereafter created, and whether or not specifically
sold or assigned to Lender hereunder.

 

“Receivables Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(i) hereof.

 

“Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.

 

“Reportable Event” shall mean a reportable event described in Section 4043(b) of
ERISA or the regulations promulgated thereunder.

 

“Reserve Percentage” shall mean the maximum effective percentage in effect on
any day as prescribed by the Board of Governors of the Federal Reserve System
(or any successor) for determining the reserve requirements (including, without
limitation, supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding.

 

“Revolving Advances” shall mean Advances made.

 

“Revolving Credit Note” shall mean the promissory note referred to in Section
2.1(a) hereof.

 

“Revolving Interest Rate” shall mean the interest rate determined on the pricing
grid as follows (provided the Section 2.1(y)(iii) is not included in the
Borrowing Base calculation):

 

Funded Debt/EBITDA

--------------------------------------------------------------------------------

 

LIBOR

--------------------------------------------------------------------------------

 

PNC BASE RATE

--------------------------------------------------------------------------------

<1.0x   +100 bps    -50 bps ³1.0x   +125 bps    -50 bps ³1.5x   +150 bps    -25
bps ³2.0x   +200 bps   +25 bps

 

12



--------------------------------------------------------------------------------

or, the interest rate determined on the pricing grid as follows when Section
2.1(y)(iii) (real estate as collateral) availability is included in the
Borrowing Base calculations:

 

Funded Debt/EBITDA

--------------------------------------------------------------------------------

 

LIBOR

--------------------------------------------------------------------------------

 

PNC BASE RATE

--------------------------------------------------------------------------------

<1.0x

  +125 bps    -50 bps

³1.0x

  +150 bps    -25 bps

³1.5x

  +175 bps     + 0 bps

³2.0x

  +225 bps   +50 bps

 

“Section 20 Subsidiary” shall mean the Subsidiary of the bank holding company
controlling PNC, which Subsidiary has been granted authority by the Federal
Reserve Board to underwrite and deal in certain Ineligible Securities.

 

“Subsidiary” shall mean a corporation or other entity of whose shares of stock
or other ownership interests having ordinary voting power (other than stock or
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the directors of such corporation, or other
Persons performing similar functions for such entity, are owned, directly or
indirectly, by such Person.

 

“Tangible Net Worth” shall mean consolidated stockholder’s equity in the
Borrowers less any advances to affiliated parties less all items properly
classified as intangibles (which shall not include advance royalties), in
accordance with GAAP, plus Subordinated Debt.

 

“Term” shall have the meaning set forth in Section 13.1 hereof.

 

“Termination Event” shall mean (i) a Reportable Event with respect to any Plan
or Multiemployer Plan; (ii) the withdrawal of a Borrower or any member of the
Controlled Group from a Plan or Multiemployer Plan during a plan year in which
such entity was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA; (iii) the providing of notice of intent to terminate a Plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the institution by the
PBGC of proceedings to terminate a Plan or Multiemployer Plan; (v) any event or
condition (a) which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or
Multiemployer Plan, or (b) that may result in termination of a Multiemployer
Plan pursuant to Section 4041A of ERISA; or (vi) the partial or complete
withdrawal within the meaning of Sections 4203 and 4205 of ERISA, of Borrower or
any member of the Controlled Group from a Multiemployer Plan.

 

“Toxic Substance” shall mean and include any material present on the Real
Property or the Leasehold Interests which has been shown to have significant
adverse effect on human health or which is subject to regulation under the Toxic
Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq., applicable state law,
or any other applicable Federal or state laws now in force or hereafter enacted
relating to toxic substances. “Toxic Substance” includes but is not limited to
asbestos, polychlorinated biphenyls (PCBs) and lead-based paints.

 

13



--------------------------------------------------------------------------------

“Unfunded Capitalized Expenditures” shall mean capital expenditures made from
the Borrowers’ funds other than funds borrowed to finance such capital
expenditures.

 

1.3 Uniform Commercial Code Terms All terms used herein and defined in the
Uniform Commercial Code as adopted in the State of New Jersey shall have the
meaning given therein unless otherwise defined herein.

 

1.4 Certain Matters of Construction The terms “herein”, “hereof” and “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. Wherever appropriate in the context, terms used
herein in the singular also include the plural and vice versa. All references to
statutes and related regulations shall include any amendments of same and any
successor statutes and regulations. Unless otherwise provided, all references to
any instruments or agreements to which Lender is a party, including, without
limitation, references to any of the Other Documents, shall include any and all
modifications or amendments thereto and any and all extensions or renewals
thereof.

 

II ADVANCES, PAYMENTS

 

2.1 (a) Revolving Advances Subject to the terms and conditions set forth in this
Agreement including, without limitation, Section 2.1(b), Lender, will make
Revolving Advances to Borrower in aggregate amounts outstanding at any time
equal to the lesser of (x) the Maximum Revolving Advance Amount or (y) an amount
equal to the sum of:

 

(i) up to 80%, subject to the provisions of Section 2.1(b) hereof (“Receivables
Advance Rate”), of Eligible Receivables, plus

 

(ii) up to the lesser of (A) 65% of Eligible Inventory, subject to the
provisions of Section 2.1(b) hereof or (B) 85% of net orderly liquidation value
of Eligible Inventory (with a maximum amount of $10,000,000), plus

 

(iii) up to the lesser of (A) 75% of the appraised fair market value of the Real
Property or (B) $4,500,000 (subsections (i),(ii) and (iii) shall constitute the
“Advance Rate”), minus

 

(iv) such reserves as Lender may reasonably deem proper and necessary from time
to time.

 

The amount derived from the sum of Sections 2.1(a)(y)(i),(ii) and (iii) minus
Section 2.1 (a)(y)(iv) at any time and from time to time shall be referred to as
the “Formula Amount”. The Revolving Advances shall be evidenced by one or more
secured promissory notes (collectively, the “Revolving Credit Note”)
substantially in the form attached hereto as Exhibit 2.1(a).

 

(b) Discretionary Rights The Advance Rate may be increased or decreased by
Lender at any time and from time to time in the exercise of its reasonable
discretion. Each Borrower consents to any such increases or decreases and
acknowledges that decreasing the Advance Rate or increasing or imposing reserves
may limit or restrict Advances requested by Borrowers. Lender shall give
Borrowers five (5) days prior written notice of its intention to decrease the
Advance Rate.

 

14



--------------------------------------------------------------------------------

2.2 Procedure for Revolving Advances Borrowing

 

(a) Borrowing Agent must notify Lender prior to 11:00 a.m. on a Business Day of
Borrower’s request to incur, on that day, a Revolving Advance hereunder. Should
any amount required to be paid as interest hereunder, or as fees or other
charges under this Agreement or any other agreement with Lender, or with respect
to any other Obligation, become due, same shall be deemed a request for a
Revolving Advance as of the date such payment is due, in the amount required to
pay in full such interest, fee, charge or Obligation under this Agreement or any
other agreement with Lender, and such request shall be irrevocable.

 

(b) Notwithstanding the provisions of subsection (a) above, in the event
Borrowing Agent desires to obtain a LIBOR Rate Loan, Borrowing Agent shall give
Lender at least three (3) Business Days’ prior written notice, specifying (i)
the date of the proposed borrowing (which shall be a Business Day), (ii) the
type of borrowing and the amount on the date of such Advance to be borrowed,
which amount shall be in a minimum amount of $100,000 and in integral multiples
of $50,000 thereafter, and (iii) the duration of the first Interest Period
therefor. Interest Periods for LIBOR Rate Loans shall be for 30, 60 or 90 days;
provided, if an Interest Period would end on a day that is not a Business Day,
it shall end on the next succeeding Business Day unless such day falls in the
next succeeding calendar month in which case the Interest Period shall end on
the next preceding Business Day. No LIBOR Rate Loan shall be made available to
Borrowers during the continuance of a Default or an Event of Default.

 

(c) Each Interest Period of a LIBOR Rate Loan shall commence on the date such
LIBOR Rate Loan is made and shall end on such date as Borrowing Agent may elect
as set forth in subsection (b)(iii) above provided that the exact length of each
Interest Period shall be determined in accordance with the practice of the
interbank market for offshore Dollar deposits and no Interest Period shall end
after the last day of the Term.

 

Borrowing Agent shall elect the initial Interest Period applicable to a LIBOR
Rate Loan by its notice of LIBOR borrowing given to Lender pursuant to Section
2.2(b) or by its notice of conversion given to Lender pursuant to Section
2.2(d), as the case may be. Borrowing Agent shall elect the duration of each
succeeding Interest Period by giving irrevocable written notice to Lender of
such duration not less than three (3) Business Days prior to the last day of the
then current Interest Period applicable to such LIBOR Rate Loan. If Lender does
not receive timely notice of the Interest Period elected by Borrowing Agent,
Borrowing Agent shall be deemed to have elected to convert to a Domestic Rate
Loan subject to Section 2.2(d) hereinbelow.

 

(d) Provided that no Event of Default shall have occurred and be continuing,
Borrower may, on the last Business Day of the then current Interest Period
applicable to any outstanding LIBOR Rate Loan, or on any Business Day with
respect to Domestic Rate Loans, convert any such loan into a loan of another
type in the same aggregate principal amount provided that any conversion of a
LIBOR Rate Loan shall be made only on the last Business Day of the then current
Interest Period applicable to such LIBOR Rate Loan. If Borrowing Agent desires
to convert a loan, Borrowing Agent shall give Lender not less than three (3)
Business

 

15



--------------------------------------------------------------------------------

Days’ prior written notice to convert from a Domestic Rate Loan to a LIBOR Rate
Loan or one (1) Business Day’s prior written notice to convert from a LIBOR Rate
Loan to a Domestic Rate Loan, specifying the date of such conversion, the loans
to be converted and if the conversion is from a Domestic Rate Loan to any other
type of loan, the duration of the first Interest Period therefor.

 

(e) At its option and upon three (3) Business Days’ prior written notice,
Borrowers may prepay the LIBOR Rate Loans in whole at any time or in part from
time to time, without premium or penalty, but with accrued interest on the
principal being prepaid to the date of such repayment. Borrowing Agent shall
specify the date of prepayment of Advances which are LIBOR Rate Loans and the
amount of such prepayment. In the event that any prepayment of a LIBOR Rate Loan
is required or permitted on a date other than the last Business Day of the then
current Interest Period with respect thereto, Borrowers shall indemnify Lender
therefor in accordance with Section 2.2(f) hereof.

 

(f) Each Borrower shall indemnify Lender and hold Lender harmless from and
against any and all losses or expenses that Lender may sustain or incur as a
consequence of any prepayment, conversion of or any default by any Borrower in
the payment of the principal of or interest on any LIBOR Rate Loan or failure by
Borrowers to complete a borrowing of, a prepayment of or conversion of or to a
LIBOR Rate Loan after notice thereof has been given, including, but not limited
to, any interest payable by Lender to Lender of funds obtained by it in order to
make or maintain its LIBOR Rate Loans hereunder. A certificate as to any
additional amounts payable pursuant to the foregoing sentence submitted by
Lender to Borrowers shall be conclusive absent manifest error.

 

(g) Notwithstanding any other provision hereof, if any applicable law, treaty,
regulation or directive, or any change therein or in the interpretation or
application thereof, shall make it unlawful for any Lender (for purposes of this
subsection (g), the term “Lender” shall include any Lender and the office or
branch where any Lender or any corporation or bank controlling such Lender makes
or maintains any LIBOR Rate Loans) to make or maintain its LIBOR Rate Loans, the
obligation of Lender to make LIBOR Rate Loans hereunder shall forthwith be
cancelled and Borrowers shall, if any affected LIBOR Rate Loans are then
outstanding, promptly upon request from Lender, either pay all such affected
LIBOR Rate Loans or convert such affected LIBOR Rate Loans into loans of another
type. If any such payment or conversion of any LIBOR Rate Loan is made on a day
that is not the last day of the Interest Period applicable to such LIBOR Rate
Loan, Borrowers shall pay Lender, upon Lender’s request, such amount or amounts
as may be necessary to compensate Lender for any loss or expense sustained or
incurred by Lender in respect of such LIBOR Rate Loan as a result of such
payment or conversion, including (but not limited to) any interest or other
amounts payable by Lender to Lender of funds obtained by Lender in order to make
or maintain such LIBOR Rate Loan. A certificate as to any additional amounts
payable pursuant to the foregoing sentence submitted by Lender to Borrowers
shall be conclusive absent manifest error.

 

2.3 Disbursement of Advance Proceeds During the Term, Borrowers may use the
Revolving Advances by borrowing, prepaying and reborrowing, all in accordance
with the terms and conditions hereof. The proceeds of each Revolving Advance
requested by Borrowing Agent or deemed to have been requested by Borrowing Agent
under Section 2.2(a) hereof shall, with

 

16



--------------------------------------------------------------------------------

respect to requested Revolving Advances to the extent Lender make such Revolving
Advances, be made available to Borrowing Agent on the day so requested by way of
credit to Borrowing Agent’s operating account at the Lender, or such other bank
as Borrowing Agent may designate following notification to Lender, in
immediately available federal funds or other immediately available funds or,
with respect to Revolving Advances deemed to have been requested by Borrowing
Agent, be disbursed to Lender to be applied to the outstanding Obligations
giving rise to such deemed request.

 

2.4 Maximum Advances The aggregate balance of Revolving Advances outstanding at
any time shall not exceed the lesser of (a) the Maximum Revolving Advance Amount
or (b) the Formula Amount.

 

2.5 Repayment of Advances

 

(a) The Revolving Advances shall be due and payable in full on the last day of
the Term subject to earlier prepayment as herein provided.

 

(b) Borrowers recognize that the amounts evidenced by checks, notes, drafts or
any other items of payment relating to and/or proceeds of Collateral may not be
collectible by Lender on the date received. Lender is not, however, required to
credit Borrower’s Account for the amount of item of payment which is
unsatisfactory to Lender and Lender may charge Borrower’s Account for the amount
of any item of payment which is returned to Lender unpaid.

 

(c) All payments of principal, interest and other amounts payable hereunder, or
under any of the Other Documents shall be made to Lender at the Payment Office
not later than 1:00 P.M. (New York time) on the due date therefor in lawful
money of the United States of America in federal funds or other funds
immediately available to Lender. Lender shall have the right to effectuate
payment on any and all Obligations due and owing hereunder by charging
Borrower’s Account or by making Advances as provided in Section 2.2 hereof.

 

(d) Borrowers shall pay principal, interest, and all other amounts payable
hereunder, or under any related agreement, without any deduction whatsoever,
including, but not limited to, any deduction for any setoff or counterclaim.

 

2.6 Letters of Credit and Acceptances. Subject to the terms and conditions
hereof, Lender shall (a) issue or cause the issuance of Letters of Credit
(“Letters of Credit”) on behalf of any Borrower or (b) accept, or cause to be
accepted Acceptances; provided, however, that Agent will not be required to
issue or cause to be issued any Letters of Credit or accept or cause to be
accepted any Acceptances to the extent that the face amount of such Letters of
Credit and Acceptances would then cause the sum of (i) the outstanding Revolving
Advances plus (ii) outstanding Letters of Credit plus (iii) outstanding
Acceptances to exceed the lesser of (x) the Maximum Revolving Advance Amount or
(y) the Formula Amount. All disbursements or payments related to Letters of
Credit and Acceptances shall be deemed to be Revolving Interest Rate for
Domestic Rate Loans; Letters of Credit that have not been drawn upon shall not
bear interest.

 

17



--------------------------------------------------------------------------------

2.7 Issuance of Letters of Credit; Creation of Acceptances.

 

(a) Borrowing Agent, may request Lender to issue or cause the issuance of a
Letter of Credit by delivering to Agent at the Payment Office, Agent’s form of
Letter of Credit Application (the “Letter of Credit Application”) completed to
the satisfaction of Lender; and, such other certificates, documents and other
papers and information as Lender may reasonably request. Borrowing Agent, also
has the right to give instructions and make agreements with respect to any
application, any applicable letter of credit and security agreement, any
applicable letter of credit reimbursement agreement and/or any other applicable
agreement, any letter of credit and the disposition of documents, disposition of
any unutilized funds, and to agree with Agent upon any amendment, extension or
renewal of any Letter of Credit.

 

(b) Each Letter of Credit shall, among other things, (i) provide for the payment
of sight drafts or acceptances of usance drafts when presented for honor
thereunder in accordance with the terms thereof and when accompanied by the
documents described therein and (ii) have an expiry date not later than six (6)
months after such Letter of Credit’s date of issuance and in no event later than
the last day of the Term. Each Letter of Credit shall be subject to the Uniform
Customs and Practice for Documentary Credits (1993 Revision), International
Chamber of Commerce Publication No. 500, and any amendments or revision thereof
adhered to by the Issuer and, to the extent not inconsistent therewith, the laws
of the State of New Jersey.

 

(c) Lender shall have absolute discretion whether to accept any draft. Without
in any way limiting Lender’s absolute discretion whether to accept any draft,
Borrowers will not present for acceptance any draft, and Lender will generally
not accept any drafts (i) that arise out of transactions involving the sale of
goods by Borrowers not in the ordinary course of its business, (ii) that involve
a sale to an Affiliate of Borrowers, (iii) that involve any purchase for which
Lender has not received all related documents, instruments and forms requested
by Lender, (iv) for which Lender is unable to locate a purchaser in the ordinary
course of business on standard terms, or (v) that is not eligible for
discounting with Federal Reserve Banks pursuant to paragraph 7 of Section 13 of
the Federal Reserve Act, as amended.

 

(d) Subject to terms set by Lender from time to time in its discretion with
respect to the acceptance of drafts generally, Borrowing Agent may request
Acceptances on any Business Day, by delivering to Lender a request for an
Acceptance and, upon demand, copies of all invoices, delivery receipts and
related documents relating to that request that Lender might require. Provided
that the request for Acceptance is received prior to 10:30 a.m. and approved by
Lender, Lender shall make the net proceeds of the Acceptance available to the
Borrowers by crediting the net amount of the Acceptance in lawful money of the
United States and in immediately available funds to the Borrower’s Account. The
net amount of the Acceptance shall be calculated by discounting the Acceptance
at the Banker’s Acceptance Rate for the applicable maturity period upon the
creation by Lender of an Acceptance.

 

(e) Borrowers shall pay to Lender the amount of any Acceptance on or before its
maturity date. In addition, Lender is hereby irrevocably authorized, in its sole
discretion, to make Revolving Advances from time to time, or to charge any
account of Borrowers, to pay any Acceptance for which payment is due, or at any
time after the occurrence of an Event of Default to fund cash collateral for any
outstanding Acceptance.

 

18



--------------------------------------------------------------------------------

(f) Each Acceptance shall be payable in Dollars and shall be in the face amount
of at least $50,000. The maturity of each Acceptance shall be in any 30 day
increment equal to or greater than 30 and less than or equal to 180 days or, if
such day is not a Business Day, on the next succeeding Business Day and, in any
event, no later than the day preceding the expiration of the Term. This Section
2.09(g) will not apply to Acceptances created under Letters of Credit.

 

2.8 Requirements For Issuance of Letters of Credit and Acceptances.

 

(a) In connection with the issuance of any Letter of Credit or Acceptance, each
Borrower shall indemnify, save and hold Lender harmless from any loss, cost,
expense or liability, including, without limitation, payments made by Lender and
expenses and reasonable attorneys’ fees incurred by Lender arising out of, or in
connection with, any Letter of Credit or Acceptance to be issued or created for
any Borrower. Each Borrower shall be bound by Lender’s regulations and good
faith interpretations of any Letter of Credit or Acceptance issued or created
for Borrower’s Account, although this interpretation may be different from its
own; and, neither Lender nor any of its correspondents shall be liable for any
error, negligence, or mistakes, whether of omission or commission, in following
Borrowing Agent’s instructions or those contained in any Letter of Credit,
Acceptance or of any modifications, amendments or supplements thereto or in
issuing or paying any Letter of Credit or Acceptance, except for Lender’s or
such correspondents’ willful misconduct

 

(b) Each Borrower shall authorize and direct any Issuer to name such Borrower as
the “Applicant” or “Account Party” of each Letter of Credit. If Lender is not
the Issuer of any Letter of Credit, such Borrower shall authorize and direct the
Issuer to deliver to Agent all instruments, documents, and other writings and
property received by the Issuer pursuant to the Letter of Credit or any
Acceptance related thereto and to accept and rely upon Lender’s instructions and
agreements with respect to all matters arising in connection with the Letter of
Credit, the application therefor or any Acceptance therefor.

 

(c) In connection with all Letters of Credit and Acceptances issued or caused to
be issued or created by Lender under this Agreement, Borrowers hereby appoint
Lender, or its designee, as its attorney, with full power and authority if an
Event of Default or Default shall have occurred, (i) to sign and/or endorse such
Borrower’s name upon any warehouse or other receipts, letter of credit
applications and acceptances; (ii) to sign such Borrower’s name on bills of
lading; (iii) to clear Inventory through the United States of America Customs
Department (“Customs”) in the name of such Borrower or Lender or Lender’s
designee, and to sign and deliver to Customs officials powers of attorney in the
name of such Borrower for such purpose; and (iv) to complete in such Borrower’s
name or Lender’s, or in the name of Lender’s designee, any order, sale or
transaction, obtain the necessary documents in connection therewith, and collect
the proceeds thereof. Neither Lender nor its attorneys will be liable for any
acts or omissions nor for any error of judgment or mistakes of fact or law,
except for Lender’s or its attorney’s willful misconduct or gross negligence.
This power, being coupled with an interest, is irrevocable as long as any
Letters of Credit or Acceptances remain outstanding.

 

2.9 Repayment of Excess Advances The aggregate balance of Advances outstanding
at any time in excess of the maximum amount of Advances permitted hereunder
shall be immediately due and payable without the necessity of any demand, at the
Payment Office, whether or not a Default or Event of Default has occurred.

 

19



--------------------------------------------------------------------------------

2.10 Statement of Account Lender shall maintain, in accordance with its
customary procedures, a loan account (“Borrower’s Account”) in the name of
Franklin Inc., on behalf of the Borrowers, in which shall be recorded the date
and amount of each Advance made by Lender and the date and amount of each
payment in respect thereof; provided, however, the failure by Lender to record
the date and amount of any Advance shall not adversely affect Lender. Each
month, Lender shall send to Borrowing Agent a statement showing the accounting
for the Advances made, payments made or credited in respect thereof, and other
transactions between Lender and Borrowers, during such month. The monthly
statements shall be deemed correct and binding upon Borrowers in the absence of
manifest error and shall constitute an account stated between Lender and
Borrowers unless Lender receives a written statement of such Borrower’s specific
exceptions thereto within thirty (30) days after such statement is received by
Borrower. The records of Lender with respect to the loan account shall be
conclusive evidence absent manifest error of the amounts of Advances and other
charges thereto and of payments applicable thereto.

 

2.11 Additional Payments Any sums expended by Lender due to any Borrower’s
failure to perform or comply with its obligations under this Agreement or any
Other Document including, without limitation, any Borrower’s obligation under
Sections 4.2, 4.4, 4.12, 4.13, 4.14 and 6.1 hereof, may be charged to Borrower’s
Account as a Revolving Advance and added to the Obligations.

 

2.12 Use of Proceeds Borrowers shall apply the proceeds of Advances to (i) repay
existing indebtedness owed to Wells Fargo Foothill, Inc., (ii) pay fees and
expenses relating to this transaction, (iii) to provide for its working capital
needs and other reasonable needs for corporate purposes and (iv) provide cash
advance not to exceed $3,000,000 to be used for acquisitions.

 

III INTEREST AND FEES

 

3.1 Interest Interest on Advances shall be payable in arrears on the first day
of each month with respect to Domestic Rate Loans and, with respect to LIBOR
Rate Loans, at the end of each Interest Period. Interest charges shall be
computed on the actual principal amount of Advances outstanding during the month
at a rate per annum equal to with respect to Revolving Advances, the applicable
Revolving Interest Rate (as applicable, the “Contract Rate”). Whenever,
subsequent to the date of this Agreement, the Base Rate is increased or
decreased, the applicable Contract Rate for Domestic Rate Loans shall be
similarly changed without notice or demand of any kind by an amount equal to the
amount of such change in the Base Rate during the time such change or changes
remain in effect. The LIBOR Rate shall be adjusted with respect to LIBOR Rate
Loans without notice or demand of any kind on the effective date of any change
in the Reserve Percentage as of such effective date. Upon and after the
occurrence of an Event of Default, and during the continuation thereof, the
Obligations shall bear interest at the applicable Contract Rate for Domestic
Rate Loans plus three percent (3%) per annum.

 

20



--------------------------------------------------------------------------------

3.2 Letter of Credit and Acceptance Fees. Borrowers shall pay (x) to Lender,
fees for each Letter of Credit for the period from and excluding the date of
issuance of same to and including the date of expiration or termination, based
on the fee schedule then in effect with the Lender and (y) to the Issuer, any
and all fees and expenses as agreed upon by the Issuer and the Borrowers in
connection with any Letter of Credit, including, without limitation, in
connection with the opening, amendment or renewal of any such Letter of Credit
and any acceptances created thereunder and shall reimburse Lender for any and
all fees and expenses, if any, paid by Lender to the Issuer (all of the
foregoing fees, the “Letter of Credit and Acceptance Fees”). All such charges
shall be deemed earned in full on the date when the same are due and payable
hereunder and shall not be subject to rebate or proration upon the termination
of this Agreement for any reason. Any such charge in effect at the time of a
particular transaction shall be the charge for that transaction, notwithstanding
any subsequent change in the Issuer’s prevailing charges for that type of
transaction. All Letter of Credit Fees and Acceptance Fees payable hereunder
shall be deemed earned in full on the date when the same are due and payable
hereunder and shall not be subject to rebate or proration upon the termination
of this Agreement for any reason.

 

3.3 Computation of Interest and Fees Interest and fees hereunder shall be
computed on the basis of a year of 360 days and for the actual number of days
elapsed. If any payment to be made hereunder becomes due and payable on a day
other than a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and interest thereon shall be payable at the applicable
Contract Rate for Domestic Rate Loans during such extension.

 

3.4 Maximum Charges In no event whatsoever shall interest and other charges
charged hereunder exceed the highest rate permissible under law. In the event
interest and other charges as computed hereunder would otherwise exceed the
highest rate permitted under law, such excess amount shall be first applied to
any unpaid principal balance owed by Borrowers, and if the then remaining excess
amount is greater than the previously unpaid principal balance, Lender shall
promptly refund such excess amount to Borrowers and the provisions hereof shall
be deemed amended to provide for such permissible rate.

 

3.5 Increased Costs In the event that any applicable law, treaty or governmental
regulation, or any change therein or in the interpretation or application
thereof, or compliance by any Lender (for purposes of this Section 3.5, the term
“Lender” shall include any corporation or bank controlling Lender) with any
request or directive (whether or not having the force of law) from any central
bank or other financial, monetary or other authority, shall:

 

(a) subject Lender to any tax of any kind whatsoever with respect to this
Agreement or any Other Document or change the basis of taxation of payments to
Lender of principal, fees, interest or any other amount payable hereunder or
under any Other Documents (except for changes in the rate of tax on the overall
net income of Lender by the jurisdiction in which it maintains its principal
office);

 

(b) impose, modify or hold applicable any reserve, special deposit, assessment
or similar requirement against assets held by, or deposits in or for the account
of, advances or loans by, or other credit extended by, any office of Lender,
including (without limitation) pursuant to Regulation D of the Board of
Governors of the Federal Reserve System; or

 

21



--------------------------------------------------------------------------------

(c) impose on Lender any other condition with respect to this Agreement or any
Other Document;

 

and the result of any of the foregoing is to increase the cost to Lender of
making, renewing or maintaining its Advances hereunder by an amount that Lender
deems to be material or to reduce the amount of any payment (whether of
principal, interest or otherwise) in respect of any of the Advances by an amount
that Lender deems to be material, then, in any case Borrowers shall promptly pay
Lender, upon its demand, such additional amount as will compensate Lender for
such additional cost or such reduction, as the case may be, provided that the
foregoing shall not apply to increased costs which are reflected in the LIBOR
Rate, as the case may be. Lender shall certify the amount of such additional
cost or reduced amount to Borrowers, and such certification shall be conclusive
absent manifest error.

 

3.6 Basis For Determining Interest Rate Inadequate or Unfair In the event that
Lender shall have determined that:

 

(a) reasonable means do not exist for ascertaining the LIBOR Rate for any
Interest Period; or

 

(b) Dollar deposits in the relevant amount and for the relevant maturity are not
available in the London interbank LIBOR market, with respect to an outstanding
LIBOR Rate Loan, a proposed LIBOR Rate Loan, or a proposed conversion of a
Domestic Rate Loan into a LIBOR Rate Loan,

 

then Lender shall give Borrowing Agent prompt written, telephonic or telegraphic
notice of such determination. If such notice is given, (i) any such requested
LIBOR Rate Loan shall be made as a Domestic Rate Loan, unless Borrowing Agent
shall notify Lender no later than 10:00 a.m. (New York City time) two (2)
Business Days prior to the date of such proposed borrowing, that its request for
such borrowing shall be cancelled or made as an unaffected type of LIBOR Rate
Loan, (ii) any Domestic Rate Loan or LIBOR Rate Loan which was to have been
converted to an affected type of LIBOR Rate Loan shall be continued as or
converted into a Domestic Rate Loan, or, if Borrowing Agent shall notify Lender,
no later than 10:00 a.m. (New York City time) two (2) Business Days prior to the
proposed conversion, shall be maintained as an unaffected type of LIBOR Rate
Loan, and (iii) any outstanding affected LIBOR Rate Loans shall be converted
into a Domestic Rate Loan, or, if Borrowing Agent shall notify Lender, no later
than 10:00 a.m. (New York City time) two (2) Business Days prior to the last
Business Day of the then current Interest Period applicable to such affected
LIBOR Rate Loan, shall be converted into an unaffected type of LIBOR Rate Loan,
on the last Business Day of the then current Interest Period for such affected
LIBOR Rate Loans. Until such notice has been withdrawn, Lender shall have no
obligation to make an affected type of LIBOR Rate Loan or maintain outstanding
affected LIBOR Rate Loans and Borrowing Agent shall not have the right to
convert a Domestic Rate Loan or an unaffected type of LIBOR Rate Loan into an
affected type of LIBOR Rate Loan.

 

22



--------------------------------------------------------------------------------

3.7 Capital Adequacy

 

(a) In the event that Lender shall have determined that any applicable law,
rule, regulation or guideline regarding capital adequacy, or any change therein,
or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Lender (for purposes
of this Section 3.7, the term “Lender” shall include Lender and any corporation
or bank controlling Lender) with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on Lender’s capital as a consequence of its obligations hereunder to a
level below that which Lender could have achieved but for such adoption, change
or compliance (taking into consideration Lender’s policies with respect to
capital adequacy) by an amount deemed by Lender to be material, then, from time
to time, Borrowers shall pay upon demand to Lender such additional amount or
amounts as will compensate Lender for such reduction. In determining such amount
or amounts, Lender may use any reasonable averaging or attribution methods. The
protection of this Section 3.7 shall be available to Lender regardless of any
possible contention of invalidity or inapplicability with respect to the
applicable law, regulation or condition.

 

(b) A certificate of Lender setting forth such amount or amounts as shall be
necessary to compensate Lender with respect to Section 3.7(a) hereof when
delivered to Borrowers shall be conclusive absent manifest error.

 

IV COLLATERAL: GENERAL TERMS

 

4.1 Security Interest in the Collateral. To secure the prompt payment and
performance to Lender of the Obligations, each Borrower hereby assigns, pledges
and grants to Lender a continuing security interest in and to all of its
Collateral, whether now owned or existing or hereafter acquired or arising and
wheresoever located. Each Borrower shall mark its books and records as may be
necessary or appropriate to evidence, protect and perfect Lender’s security
interest and shall cause its financial statements to reflect such security
interest.

 

4.2 Perfection of Security Interest. Each Borrower shall take all action that
may be necessary or desirable, or that Lender may request, so as at all times to
maintain the validity, perfection, enforceability and priority of Lender’s
security interest in the Collateral or to enable Lender to protect, exercise or
enforce its rights hereunder and in the Collateral, including, but not limited
to, (i) immediately discharging all Liens other than Permitted Encumbrances,
(ii) obtaining landlords’ or mortgagees’ lien waivers, (iii) delivering to
Lender, endorsed or accompanied by such instruments of assignment as Lender may
specify, and stamping or marking, in such manner as Lender may specify, any and
all chattel paper, instruments, letters of credits and advices thereof and
documents evidencing or forming a part of the Collateral, (iv) entering into
warehousing, lockbox and other custodial arrangements satisfactory to Lender,
and (v) executing and delivering financing statements, instruments of pledge,
mortgages, notices and assignments, in each case in form and substance
satisfactory to Lender, relating to the creation, validity, perfection,
maintenance or continuation of Lender’s security interest under the Uniform
Commercial Code or other applicable law. Lender is hereby authorized to file
financing statements signed by Lender instead of such Borrower in accordance
with Section 9-402(2) of the Uniform Commercial Code as adopted in the State of
New Jersey. All charges, expenses and fees Lender may incur in doing any of the
foregoing, and any local taxes relating thereto,

 

23



--------------------------------------------------------------------------------

shall be charged to Borrower’s Account as a Revolving Advance of a Domestic Rate
Loan and added to the Obligations, or, at Lender’s option, shall be paid to
Lender immediately upon demand.

 

4.3 Disposition of Collateral. Each Borrower will safeguard and protect all
Collateral for Lender’s general account and make no disposition thereof whether
by sale, lease or otherwise except (a) the sale of Inventory in the ordinary
course of business and (b) the disposition or transfer of obsolete and worn-out
Equipment in the ordinary course of business and only to the extent that (i) the
proceeds of any such disposition are used to acquire replacement Equipment which
is subject to Lender’s first priority security interest or (ii) the proceeds of
which are remitted to Lender to be applied pursuant to Section 2.6.

 

4.4 Ownership of Collateral. With respect to the Collateral, at the time the
Collateral becomes subject to Lender’s security interest: (a) each Borrower
shall be the sole owner of and fully authorized and able to sell, transfer,
pledge and/or grant a first priority security interest in each and every item of
the its respective Collateral to Lender; and, except for Permitted Encumbrances
the Collateral shall be free and clear of all Liens and encumbrances whatsoever;
(b) each document and agreement executed by such Borrower or delivered to Lender
in connection with this Agreement shall be true and correct in all respects; (c)
all signatures and endorsements of each Borrower that appear on such documents
and agreements shall be genuine and such Borrower shall have full capacity to
execute same; and (d) such Borrower’s Equipment and Inventory shall be located
as set forth on Schedule 4.4 and shall not be removed from such location(s)
without the prior written consent of Lender except with respect to the sale of
Inventory in the ordinary course of business and Equipment to the extent
permitted in Section 4.3 hereof.

 

4.5 Defense of Lender’s Interests. Until (a) payment and performance in full of
all of the Obligations and (b) termination of this Agreement, Lender’s interests
in the Collateral shall continue in full force and effect. During such period
Borrowers shall not, without Lender’s prior written consent, pledge, sell
(except Inventory in the ordinary course of business and Equipment to the extent
permitted in Section 4.3 hereof), assign, transfer, create or suffer to exist a
Lien upon or encumber or allow or suffer to be encumbered in any way except for
Permitted Encumbrances, any part of the Collateral. Each Borrower shall defend
Lender’s interests in the Collateral against any and all Persons whatsoever. At
any time following demand by Lender for payment of all Obligations, Lender shall
have the right to take possession of the indicia of the Collateral and the
Collateral in whatever physical form contained, including without limitation:
labels, stationery, documents, instruments and advertising materials. If Lender
exercises this right to take possession of the Collateral, each Borrower shall,
upon demand, assemble it in the best manner possible and make it available to
Lender at a place reasonably convenient to Lender. In addition, with respect to
all Collateral, Lender shall be entitled to all of the rights and remedies set
forth herein and further provided by the Uniform Commercial Code or other
applicable law, including Law of Property Acts (UK law) and German Civil Code.
Each Borrower shall, and Lender may, at its option after reasonable notice to
such Borrower, instruct all suppliers, carriers, forwarders, warehousers or
others receiving or holding cash, checks, Inventory, documents or instruments in
which Lender holds a security interest to deliver same to Lender and/or subject
to Lender’s order and if they shall come into Borrower’s possession, they, and
each of them, shall be held by such Borrower in trust as Lender’s trustee, and
each Borrower will immediately deliver them to Lender in their original form
together with any necessary endorsement.

 

24



--------------------------------------------------------------------------------

4.6 Books and Records. Each Borrower shall (a) keep proper books of record and
account in which full, true and correct entries will be made of all dealings or
transactions of or in relation to its business and affairs; (b) set up on its
books accruals with respect to all taxes, assessments, charges, levies and
claims; and (c) on a reasonably current basis set up on its books, from its
earnings, allowances against doubtful Receivables, advances and investments and
all other proper accruals (including without limitation by reason of
enumeration, accruals for premiums, if any, due on required payments and
accruals for depreciation, obsolescence, or amortization of properties), which
should be set aside from such earnings in connection with its business. All
determinations pursuant to this subsection shall be made in accordance with, or
as required by, GAAP consistently applied in the opinion of such independent
public accountant as shall then be regularly engaged by Borrowers.

 

4.7 Financial Disclosure. Each Borrower hereby irrevocably authorizes and
directs all accountants and auditors employed by such Borrower at any time
during the Term to exhibit and deliver to Lender copies of any of such
Borrower’s financial statements, trial balances or other accounting records of
any sort in the accountant’s or auditor’s possession, and to disclose to Lender
any information such accountants may have concerning each Borrower’s financial
status and business operations. Each Borrower hereby authorizes all federal,
state and municipal authorities to furnish to Lender copies of reports or
examinations relating to such Borrower, whether made by such Borrower or
otherwise; however, Lender will attempt to obtain such information or materials
directly from such Borrower prior to obtaining such information or materials
from such accountants or such authorities.

 

4.8 Compliance with Laws. Each Borrower shall comply in all material respects
with all acts, rules, regulations and orders of any legislative, administrative
or judicial body or official applicable to the Collateral or any part thereof or
to the operation of such Borrower’s business the non-compliance with which could
reasonably be expected to have a Material Adverse Effect on such Borrower. Any
Borrower may, however, contest or dispute any acts, rules, regulations, orders
and directions of those bodies or officials in any reasonable manner, provided
that any related Lien is inchoate or stayed and sufficient reserves are
established to the reasonable satisfaction of Lender to protect Lender’s Lien on
or security interest in the Collateral. The Collateral at all times shall be
maintained in accordance with the requirements of all insurance carriers which
provide insurance with respect to the Collateral so that such insurance shall
remain in full force and effect.

 

4.9 Inspection of Premises. At all reasonable times Lender shall have full
access to and the right to audit, check, inspect and make abstracts and copies
from each Borrower’s books, records, audits, correspondence and all other papers
relating to the Collateral and the operation of such Borrower’s business
including an annual field exam, at Borrowers’ expense. At the Lender’s
discretion, an inventory appraisal shall be performed annually, at Borrowers’
expense. Lender and its agents may enter upon any of each Borrower’s premises at
any time during business hours and at any other reasonable time, and from time
to time, for the purpose of inspecting the Collateral and any and all records
pertaining thereto and the operation of such Borrower’s business.

 

25



--------------------------------------------------------------------------------

4.10 Insurance. Borrowers shall bear the full risk of any loss of any nature
whatsoever with respect to the Collateral. At Borrowers’ own cost and expense in
amounts and with carriers acceptable to Lender, Borrowers shall (a) keep all
their insurable properties and properties in which Borrowers have an interest
insured against the hazards of fire, flood, sprinkler leakage, those hazards
covered by extended coverage insurance and such other hazards, and for such
amounts, as is customary in the case of companies engaged in businesses similar
to Borrowers’ including, without limitation, business interruption insurance;
(b) maintain a bond in such amounts as is customary in the case of companies
engaged in businesses similar to Borrowers insuring against larceny,
embezzlement or other criminal misappropriation of insured’s officers and
employees who may either singly or jointly with others at any time have access
to the assets or funds of Borrowers either directly or through authority to draw
upon such funds or to direct generally the disposition of such assets; (c)
maintain public and product liability insurance against claims for personal
injury, death or property damage suffered by others; (d) maintain all such
worker’s compensation or similar insurance as may be required under the laws of
any state or jurisdiction in which each Borrower is engaged in business; (f)
furnish Lender with (i) copies of all policies and evidence of the maintenance
of such policies by the renewal thereof at least thirty (30) days before any
expiration date, and (ii) appropriate loss payable endorsements in form and
substance satisfactory to Lender, naming Lender as a co-insured and loss payee
as its interests may appear with respect to all insurance coverage referred to
in clauses (a), and (c) above, and providing (A) that all proceeds thereunder
shall be payable to Lender, (B) no such insurance shall be affected by any act
or neglect of the insured or owner of the property described in such policy, and
(C) that such policy and loss payable clauses may not be cancelled, amended or
terminated unless at least thirty (30) days’ prior written notice is given to
Lender. In the event of any loss thereunder, the carriers named therein hereby
are directed by Lender and Borrowers to make payment for such loss to Lender and
not to Borrowers and Lender jointly. If any insurance losses are paid by check,
draft or other instrument payable to any Borrower and Lender jointly, Lender may
endorse such Borrower’s name thereon and do such other things as Lender may deem
advisable to reduce the same to cash. Lender is hereby authorized to adjust and
compromise claims under insurance coverage referred to in clauses (a), and (b)
above. All loss recoveries received by Lender upon any such insurance may be
applied to the Obligations, in such order as Lender in its sole discretion shall
determine. Any surplus shall be paid by Lender to Borrowers or applied as may be
otherwise required by law. Any deficiency thereon shall be paid by Borrowers to
Lender, on demand.

 

4.11 Failure to Pay Insurance. If any Borrower fails to obtain insurance as
hereinabove provided, or to keep the same in force, Lender, if Lender so elects,
may obtain such insurance and pay the premium therefor on behalf of such
Borrower, and charge Borrower’s Account therefor as a Revolving Advance of a
Domestic Rate Loan and such expenses so paid shall be part of the Obligations.

 

4.12 Payment of Taxes. Each Borrower will pay, when due, all taxes, assessments
and other Charges lawfully levied or assessed upon such Borrower or any of the
Collateral including, without limitation, real and personal property taxes,
assessments and charges and all franchise, income, employment, social security
benefits, withholding, and sales taxes. If any tax by any governmental authority
is or may be imposed on or as a result of any transaction between Borrowers and
Lender which Lender may be required to withhold or pay or if any taxes,
assessments, or other Charges remain unpaid after the date fixed for their
payment, or if any

 

26



--------------------------------------------------------------------------------

claim shall be made which, in Lender’s or any Lender’s opinion, may possibly
create a valid Lien on the Collateral, Lender may without notice to Borrowers
pay the taxes, assessments or other Charges and each Borrower hereby indemnifies
and holds Lender harmless in respect thereof. Lender will not pay any taxes,
assessments or Charges to the extent that such Borrower has contested or
disputed those taxes, assessments or Charges in good faith, by expeditious
protest, administrative or judicial appeal or similar proceeding provided that
any related tax lien is stayed and sufficient reserves are established to the
reasonable satisfaction of Lender to protect Lender’s security interest in or
Lien on the Collateral. The amount of any payment by Lender under this Section
4.12 shall be charged to Borrower’s Account as a Revolving Advance of a Domestic
Rate Loan and added to the Obligations and, until such Borrower shall furnish
Lender with an indemnity therefor (or supply Lender with evidence satisfactory
to Lender that due provision for the payment thereof has been made), Lender may
hold without interest any balance standing to such Borrower’s credit and Lender
shall retain its security interest in any and all Collateral held by Lender.

 

4.13 Payment of Leasehold Obligations. Each Borrower shall at all times pay,
when and as due, its rental obligations under all leases under which it is a
tenant, and shall otherwise comply, in all material respects, with all other
terms of such leases and keep them in full force and effect and, at Lender’s
request will provide evidence of having done so.

 

4.14 Receivables

 

(a) Nature of Receivables. Each of the Receivables shall be a bona fide and
valid account representing a bona fide indebtedness incurred by the Customer
therein named, for a fixed sum as set forth in the invoice relating thereto
(provided immaterial or unintentional invoice errors shall not be deemed to be a
breach hereof) with respect to an absolute sale or lease and delivery of goods
upon stated terms of such Borrower, or work, labor or services theretofore
rendered by such Borrower as of the date each Receivable is created. Same shall
be due and owing in accordance with such Borrower’s standard terms of sale
without dispute, setoff or counterclaim except as may be stated on the accounts
receivable schedules delivered by such Borrower to Lender.

 

(b) Solvency of Customers. Each Customer, to the best of each Borrower’s
knowledge, as of the date each Receivable is created, is and will be solvent and
able to pay all Receivables on which the Customer is obligated in full when due
or with respect to such Customers of such Borrower who are not solvent such
Borrower has set up on its books and in its financial records bad debt reserves
adequate to cover such Receivables.

 

(c) Locations of Borrowers. Borrowers’ chief executive offices are located at
the addresses set forth on Schedule 4.14(c). Until written notice is given to
Lender by Borrowers of any other office at which Borrowers keep their records
pertaining to Receivables, all such records shall be kept at such executive
offices.

 

(d) Collection of Receivables. Until Borrowers’ authority to do so is terminated
by Lender (which notice Lender may give at any time following the occurrence of
an Event of Default or a Default or when Lender in its sole discretion deems it
to be in Lender’ best interest to do so), each Borrower will, at such Borrower’s
sole cost and expense, but on Lender’s

 

27



--------------------------------------------------------------------------------

behalf and for Lender’s account, collect as Lender’s property and in trust for
Lender all amounts received on Receivables, and shall not commingle such
collections with Borrowers’ funds or use the same except to pay Obligations.
Borrowers shall, upon request, deliver to Lender, or deposit in the Blocked
Account, in original form and on the date of receipt thereof, all checks,
drafts, notes, money orders, acceptances, cash and other evidences of
Indebtedness.

 

(e) Power of Lender to Act on Borrower’s Behalf. In the event of a Default or an
Event of Default, Lender shall have the right to receive, endorse, assign and/or
deliver in the name of Lender or Borrowers any and all checks, drafts and other
instruments for the payment of money relating to the Receivables, and each
Borrower hereby waives notice of presentment, protest and non-payment of any
instrument so endorsed. Each Borrower hereby constitutes Lender or Lender’s
designee as such Borrower’s attorney with power (i) to endorse such Borrower’s
name upon any notes, acceptances, checks, drafts, money orders or other
evidences of payment or Collateral; (ii) to sign such Borrower’s name on any
invoice or bill of lading relating to any of the Receivables, drafts against
Customers, assignments and verifications of Receivables; (iii) to send
verifications of Receivables to any Customer; (iv) to sign such Borrower’s name
on all financing statements or any other documents or instruments deemed
necessary or appropriate by Lender to preserve, protect, or perfect Lender’s
interest in the Collateral and to file same; (v) to demand payment of the
Receivables; (vi) to enforce payment of the Receivables by legal proceedings or
otherwise; (vii) to exercise all of such Borrower’s rights and remedies with
respect to the collection of the Receivables and any other Collateral; (viii) to
settle, adjust, compromise, extend or renew the Receivables; (ix) to settle,
adjust or compromise any legal proceedings brought to collect Receivables; (x)
to prepare, file and sign such Borrower’s name on a proof of claim in bankruptcy
or similar document against any Customer; (xi) to prepare, file and sign such
Borrower’s name on any notice of Lien, assignment or satisfaction of Lien or
similar document in connection with the Receivables; and (xii) to do all other
acts and things necessary to carry out this Agreement. All acts of said attorney
or designee are hereby ratified and approved, and said attorney or designee
shall not be liable for any acts of omission or commission nor for any error of
judgment or mistake of fact or of law, unless done maliciously or with gross
(not mere) negligence; this power being coupled with an interest is irrevocable
while any of the Obligations remain unpaid. Lender shall have the right at any
time following the occurrence of an Event of Default or Default, to change the
address for delivery of mail addressed to such Borrower to such address as
Lender may designate and to receive, open and dispose of all mail addressed to
such Borrower.

 

(f) No Liability. Lender shall not, under any circumstances or in any event
whatsoever, have any liability for any error or omission or delay of any kind
occurring in the settlement, collection or payment of any of the Receivables or
any instrument received in payment thereof, or for any damage resulting
therefrom. Following the occurrence of an Event of Default or Default Lender
may, without notice or consent from Borrowers, sue upon or otherwise collect,
extend the time of payment of, compromise or settle for cash, credit or upon any
terms any of the Receivables or any other securities, instruments or insurance
applicable thereto and/or release any obligor thereof. Lender is authorized and
empowered to accept following the occurrence of an Event of Default or Default
the return of the goods represented by any of the Receivables, without notice to
or consent by Borrowers, all without discharging or in any way affecting each
Borrower’s liability hereunder.

 

28



--------------------------------------------------------------------------------

(g) Establishment of a Lockbox Account, Dominion Account. Following the
occurrence and during the continuance of an Event of Default, all proceeds of
Collateral shall, at the direction of Lender, be deposited by Borrowers into a
lockbox account, dominion account or such other “blocked account” (“Blocked
Accounts”) as Lender may require pursuant to an arrangement with such bank as
may be selected by Borrowers and be acceptable to Lender. Borrowers shall issue
to any such bank, an irrevocable letter of instruction directing said bank to
transfer such funds so deposited to Lender, either to any account maintained by
Lender at said bank or by wire transfer to appropriate account(s) of Lender. All
funds deposited in such Blocked Accounts shall immediately become the property
of Lender and Borrower shall obtain the agreement by such bank to waive any
offset rights against the funds so deposited. Lender shall not assume any
responsibility for such Blocked Accounts arrangement, including without
limitation, any claim of accord and satisfaction or release with respect to
deposits accepted by any bank thereunder. Alternatively, Lender may establish
depository accounts (“Depository Accounts”) in the name of Lender at a bank or
banks for the deposit of such funds and Borrowers shall deposit all proceeds of
Collateral or cause same to be deposited, in kind, in such Depository Accounts
of Lender in lieu of depositing same to the Blocked Accounts.

 

(h) Adjustments. Following the occurrence of an Event of Default, Borrowers will
not, without Lender’s consent, compromise or adjust any material amount of the
Receivables (or extend the time for payment thereof) or accept any material
returns of merchandise or grant any additional discounts, allowances or credits
thereon except for those compromises, adjustments, returns, discounts, credits
and allowances as have been heretofore customary in the business of Borrowers.

 

4.15 Inventory. To the extent Inventory held for sale or lease has been produced
by any Borrower, it has been and will be produced by any Borrower in accordance
with the Federal Fair Labor Standards Act of 1938, as amended, and all rules,
regulations and orders thereunder.

 

4.16 Maintenance of Equipment. The Equipment shall be maintained in good
operating condition and repair (reasonable wear and tear excepted) and all
necessary replacements of and repairs thereto shall be made so that the value
and operating efficiency of the Equipment shall be maintained and preserved.
Borrowers shall not use or operate the Equipment in violation of any law,
statute, ordinance, code, rule or regulation. Borrowers shall have the right to
sell Equipment to the extent set forth in Section 4.3 hereof.

 

4.17 Exculpation of Liability. Nothing herein contained shall be construed to
constitute Lender as any Borrower’s agent for any purpose whatsoever, nor shall
Lender be responsible or liable for any shortage, discrepancy, damage, loss or
destruction of any part of the Collateral wherever the same may be located and
regardless of the cause thereof. Lender, whether by anything herein or in any
assignment or otherwise, shall not assume any of any Borrower’s obligations
under any contract or agreement assigned to Lender, and Lender shall not be
responsible in any way for the performance by such Borrower of any of the terms
and conditions thereof.

 

29



--------------------------------------------------------------------------------

4.18 Environmental Matters

 

(a) Borrowers shall ensure that the Real Property remains in compliance with all
Environmental Laws and they shall not place or permit to be placed any Hazardous
Substances on any Real Property except as permitted by applicable law or
appropriate governmental authorities.

 

(b) Borrowers shall monitor continued compliance with all applicable
Environmental Laws which shall include periodic reviews of such compliance.

 

(c) Borrowers shall (i) employ in connection with the use of the Real Property
appropriate technology necessary to maintain compliance with any applicable
Environmental Laws and (ii) dispose of any and all Hazardous Waste generated at
the Real Property only at facilities and with carriers that maintain valid
permits under RCRA and any other applicable Environmental Laws. Borrowers shall
use its best efforts to obtain certificates of disposal, such as hazardous waste
manifest receipts, from all treatment, transport, storage or disposal facilities
or operators employed by Borrowers in connection with the transport or disposal
of any Hazardous Waste generated at the Real Property.

 

(d) In the event any Borrower obtains, gives or receives notice of any Release
or threat of Release of a reportable quantity of any Hazardous Substances at the
Real Property (any such event being hereinafter referred to as a “Hazardous
Discharge”) or receives any notice of violation, request for information or
notification that it is potentially responsible for investigation or cleanup of
environmental conditions at the Real Property, demand letter or complaint,
order, citation, or other written notice with regard to any Hazardous Discharge
or violation of Environmental Laws affecting the Real Property or Borrowers’
interest therein (any of the foregoing is referred to herein as an
“Environmental Complaint”) from any Person, including any state agency
responsible in whole or in part for environmental matters in the state in which
the Real Property is located or the United States Environmental Protection
Agency (any such person or entity hereinafter the “Authority”), then Borrowers
shall, within five (5) Business Days, give written notice of same to Lender
detailing facts and circumstances of which any Borrower is aware giving rise to
the Hazardous Discharge or Environmental Complaint. Such information is to be
provided to allow Lender to protect its security interest in the Real Property
and the Collateral and is not intended to create nor shall it create any
obligation upon Lender with respect thereto.

 

(e) Borrowers shall promptly forward to Lender copies of any request for
information, notification of potential liability, demand letter relating to
potential responsibility with respect to the investigation or cleanup of
Hazardous Substances at any other site owned, operated or used by Borrowers to
dispose of Hazardous Substances and shall continue to forward copies of
correspondence between Borrower and the Authority regarding such claims to
Lender until the claim is settled. Borrowers shall promptly forward to Lender
copies of all documents and reports concerning a Hazardous Discharge at the Real
Property that Borrower is required to file under any Environmental Laws. Such
information is to be provided solely to allow Lender to protect Lender’s
security interest in the Real Property and the Collateral.

 

(f) Borrowers shall respond promptly to any Hazardous Discharge or Environmental
Complaint and take all necessary action in order to safeguard the health of any
Person and to avoid subjecting the Collateral or Real Property to any Lien. If
Borrowers shall

 

30



--------------------------------------------------------------------------------

fail to respond promptly to any Hazardous Discharge or Environmental Complaint
or Borrowers shall fail to comply with any of the requirements of any
Environmental Laws, Lender on behalf of Lender may, but without the obligation
to do so, for the sole purpose of protecting Lender’s interest in the
Collateral: (A) give such notices or (B) enter onto the Real Property (or
authorize third parties to enter onto the Real Property) and take such actions
as Lender (or such third parties as directed by Lender) deem reasonably
necessary or advisable, to clean up, remove, mitigate or otherwise deal with any
such Hazardous Discharge or Environmental Complaint. All reasonable costs and
expenses incurred by Lender (or such third parties) in the exercise of any such
rights, including any sums paid in connection with any judicial or
administrative investigation or proceedings, fines and penalties, together with
interest thereon from the date expended at the Default Rate for Domestic Rate
Loans shall be paid upon demand by Borrowers, and until paid shall be added to
and become a part of the Obligations secured by the Liens created by the terms
of this Agreement or any other agreement between Lender, any Lender and
Borrower.

 

(g) Promptly upon the written request of Lender at some time as Lender
reasonably deems necessary, Borrowers shall provide Lender, at such Borrower’s
expense, with an environmental site assessment or environmental audit report
prepared by an environmental engineering firm acceptable in the reasonable
opinion of Lender, to assess with a reasonable degree of certainty the existence
of a Hazardous Discharge and the potential costs in connection with abatement,
cleanup and removal of any Hazardous Substances found on, under, at or within
the Real Property which property is subject to the relevant environmental laws.
Any report or investigation of such Hazardous Discharge proposed and acceptable
to an appropriate Authority that is charged to oversee the clean-up of such
Hazardous Discharge shall be acceptable to Lender. If such estimates,
individually or in the aggregate, exceed $100,000, Lender shall have the right
to require Borrower to post a bond, letter of credit or other security
reasonably satisfactory to Lender to secure payment of these costs and expenses.

 

(h) Each Borrower shall defend and indemnify Lender and hold Lender, and its
respective employees, Lender, directors and officers harmless from and against
all loss, liability, damage and expense, claims, costs, fines and penalties,
including attorney’s fees, suffered or incurred by Lender under or on account of
any Environmental Laws, including, without limitation, the assertion of any Lien
thereunder, with respect to Hazardous Discharge, the presence of any Hazardous
Substances affecting the Real Property, whether or not the same originates or
emerges from the Real Property or any contiguous real estate, including any loss
of value of the Real Property as a result of the foregoing except to the extent
such loss, liability, damage and expense is attributable to any Hazardous
Discharge resulting from actions on the part of Lender. Each Borrower’s
obligations under this Section 4.18 shall arise upon the discovery of the
presence of any Hazardous Substances at the Real Property, whether or not any
federal, state, or local environmental agency has taken or threatened any action
in connection with the presence of any Hazardous Substances. Each Borrower’s
obligation and the indemnifications hereunder shall survive the termination of
this Agreement.

 

(i) For purposes of Section 4.18 and 5.7, all references to Real Property shall
be deemed to include all of each Borrower’s right, title and interest in and to
its owned and leased premises.

 

31



--------------------------------------------------------------------------------

4.19 Financing Statements Except as respects the financing statements filed by
Lender and the financing statements described on Schedule 1.2, no financing
statement covering any of the Collateral or any proceeds thereof is on file in
any public office.

 

V REPRESENTATIONS AND WARRANTIES

 

Each Borrower represents and warrants as follows:

 

5.1 Authority. Each Borrower has full power, authority and legal right to enter
into this Agreement and the Other Documents to which such Borrower is a party
and to perform all of its Obligations hereunder and thereunder. This Agreement
and the Other Documents constitute the legal, valid and binding obligation of
each Borrower to which such Borrower is a party enforceable in accordance with
their terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally. The execution, delivery and performance of this Agreement and of the
Other Documents (a) are within each Borrower’s corporate powers, have been duly
authorized, are not in contravention of law or the terms of such Borrower’s
by-laws, certificate of incorporation or other applicable documents relating to
such Borrower’s formation or to the conduct of such Borrower’s business or of
any material agreement or undertaking to which Borrower is a party or by which
such Borrower is bound, and (b) will not conflict with nor result in any breach
in any of the provisions of or constitute a default under or result in the
creation of any Lien except Permitted Encumbrances upon any asset of such
Borrower under the provisions of any agreement, charter document, instrument,
by-law, or other instrument to which such Borrower is a party or by which it or
its property may be bound.

 

5.2 Formation and Qualification. Each Borrower is duly incorporated and in good
standing under the laws of the State or country set forth in Schedule 5.2 and is
qualified to do business and is in good standing in the states listed on
Schedule 5.2 which constitute all states in which qualification and good
standing are necessary for such Borrower to conduct its respective business and
own its respective property and where the failure to so qualify could reasonably
be expected to have a Material Adverse Effect on Borrowers. Each Borrower has
delivered to Lender true and complete copies of its certificate of incorporation
and by-laws and will promptly notify Lender of any amendment or changes thereto.

 

5.3 Survival of Representations and Warranties. All representations and
warranties of Borrowers contained in this Agreement and the Other Documents
shall be true at the time of such Borrower’s execution of this Agreement and the
Other Documents, and shall survive the execution, delivery and acceptance
thereof by the parties thereto and the closing of the transactions described
therein or related thereto.

 

5.4 Tax Returns. Borrowers’ federal tax identification number is set forth on
Schedule 5.4. Borrowers’ have filed all federal, state and local tax returns and
other reports each is required by law to file and has paid all taxes,
assessments, fees and other governmental charges that are due and payable.
Federal, state and local income tax returns of Borrowers have been examined and
reported upon by the appropriate taxing authority or closed by applicable
statute and satisfied for all fiscal years prior to and including the fiscal
year ending March 31, 2000. The provision for taxes on the books of Borrowers is
adequate for all years not closed by applicable statutes, and for its current
fiscal year, and Borrowers have no knowledge of any deficiency or additional
assessment in connection therewith not provided for on its books.

 

32



--------------------------------------------------------------------------------

5.5 Financial Statements

 

(a) The balance sheets of Borrowers and such other Persons described therein as
of March 31, 2004 and the related statements of income, stockholder’s equity,
and cash flow for the period ended on such date, all accompanied by reports
thereon containing opinions without qualification by independent certified
public accountants, copies of which have been delivered to Lender, have been
prepared in accordance with GAAP, consistently applied. Since March 31, 2004
there has been no material change in the condition, financial or otherwise, of
Borrowers as shown on the balance sheet as of such date and no change in the
aggregate value of machinery, equipment and Real Property owned by Borrowers,
except changes in the ordinary course of business, none of which individually or
in the aggregate has been materially adverse.

 

5.6 Corporate Name. Borrowers have not been known by any other corporate names
in the past five years and do not sell Inventory under any other names except as
set forth on Schedule 5.6, nor have Borrowers been the surviving corporation of
a merger or consolidation or acquired all or substantially all of the assets of
any Person during the preceding five (5) years.

 

5.7 O.S.H.A. and Environmental Compliance

 

(a) Except as disclosed in Schedule 5.7, Borrowers have duly complied with, and
its facilities, business, assets, property, leaseholds and Equipment are in
compliance in all material respects with, the provisions of the Federal
Occupational Safety and Health Act, the Environmental Protection Act, RCRA and
all other Environmental Laws; there have been no outstanding citations, notices
or orders of non-compliance issued to Borrower or relating to its business,
assets, property, leaseholds or Equipment under any such laws, rules or
regulations.

 

(b) Except as disclosed in Schedule 5.7, Borrowers have been issued all required
federal, state and local licenses, certificates or permits relating to all
applicable Environmental Laws.

 

(c) Except as disclosed in Schedule 5.7, (i) there are no visible signs of
releases, spills, discharges, leaks or disposal (collectively referred to as
“Releases”) of Hazardous Substances at, upon, under or within any Real Property
or any premises leased by Borrowers; (ii) there are no underground storage tanks
or polychlorinated biphenyls on the Real Property or any premises leased by
Borrowers; (iii) neither the Real Property nor any premises leased by Borrowers
has ever been used as a treatment, storage or disposal facility of Hazardous
Waste; and (iv) no Hazardous Substances are present on the Real Property or any
premises leased by Borrowers, excepting such quantities as are handled in
accordance with all applicable manufacturer’s instructions and governmental
regulations and in proper storage containers and as are necessary for the
operation of the commercial business of Borrowers or of its tenants.

 

5.8 Solvency; No Litigation, Violation, Indebtedness or Default

 

(a) Borrowers are solvent, able to pay their debts as they mature, have capital
sufficient to carry on their business and all businesses in which they are about
to engage, and (i)

 

33



--------------------------------------------------------------------------------

as of the Closing Date, the fair present saleable value of its assets,
calculated on a going concern basis, is in excess of the amount of its
liabilities and (ii) subsequent to the Closing Date, the fair saleable value of
their assets (calculated on a going concern basis) will be in excess of the
amount of their liabilities.

 

(b) Except as disclosed in Schedule 5.8(b), Borrowers have no (i) pending or
threatened litigation, arbitration, actions or proceedings which involve the
possibility of having a Material Adverse Effect on Borrowers, and (ii)
liabilities or indebtedness for borrowed money other than the Obligations.

 

(c) No Borrower is in violation of any applicable statute, regulation or
ordinance in any respect which could reasonably be expected to have a Material
Adverse Effect on such Borrower, nor is such Borrower in violation of any order
of any court, governmental authority or arbitration board or tribunal.

 

(d) Neither Borrowers nor any member of the Controlled Group maintains or
contributes to any Plan other than those listed on Schedule 5.8(d) hereto.
Except as set forth in Schedule 5.8(d), (i) no Plan has incurred any
“accumulated funding deficiency,” as defined in Section 302(a)(2) of ERISA and
Section 412(a) of the Code, whether or not waived, and Borrower and each member
of the Controlled Group has met all applicable minimum funding requirements
under Section 302 of ERISA in respect of each Plan, (ii) each Plan which is
intended to be a qualified plan under Section 401(a) of the Code as currently in
effect has been determined by the Internal Revenue Service to be qualified under
Section 401(a) of the Code and the trust related thereto is exempt from federal
income tax under Section 501(a) of the Code, (iii) neither Borrowers nor any
member of the Controlled Group has incurred any liability to the PBGC other than
for the payment of premiums, and there are no premium payments which have become
due which are unpaid, (iv) no Plan has been terminated by the plan administrator
thereof nor by the PBGC, and there is no occurrence which would cause the PBGC
to institute proceedings under Title IV of ERISA to terminate any Plan, (v) at
this time, the current value of the assets of each Plan exceeds the present
value of the accrued benefits and other liabilities of such Plan and neither
Borrowers nor any member of the Controlled Group knows of any facts or
circumstances which would materially change the value of such assets and accrued
benefits and other liabilities, (vi) neither Borrowers nor any member of the
Controlled Group has breached any of the responsibilities, obligations or duties
imposed on it by ERISA with respect to any Plan, (vii) neither Borrowers nor any
member of a Controlled Group has incurred any liability for any excise tax
arising under Section 4972 or 4980B of the Code, and no fact exists which could
give rise to any such liability, (viii) neither Borrowers nor any member of the
Controlled Group nor any fiduciary of, nor any trustee to, any Plan, has engaged
in a “prohibited transaction” described in Section 406 of the ERISA or Section
4975 of the Code nor taken any action which would constitute or result in a
Termination Event with respect to any such Plan which is subject to ERISA, (ix)
Borrowers and each member of the Controlled Group has made all contributions due
and payable with respect to each Plan, (x) there exists no event described in
Section 4043(b) of ERISA, for which the thirty (30) day notice period contained
in 29 CFR §2615.3 has not been waived, (xi) neither Borrowers nor any member of
the Controlled Group has any fiduciary responsibility for investments with
respect to any plan existing for the benefit of persons other than employees or
former employees of any Borrower and any member of the Controlled Group, and
(xii) neither Borrowers nor any member of the Controlled Group has withdrawn,
completely or partially, from any Multiemployer Plan so as to incur liability
under the Multiemployer Pension Plan Amendments Act of 1980.

 

34



--------------------------------------------------------------------------------

5.9 Patents, Trademarks, Copyrights and Licenses. All United States patents and
all United States trademarks (“Intellectual Property”) owned by Borrowers are
set forth on Schedule 5.9, are valid and have been duly registered or filed with
the appropriate governmental authorities. To each Borrower’s knowledge, there is
no objection to or pending challenge to the validity of any Intellectual
Property, except for a generally plead defense/counterclaim of patent invalidity
made by defendants in an ongoing patent infringement lawsuit brought by such
Borrower. Borrowers are not aware of any grounds for any challenge to the
validity of its Intellectual Property. All Intellectual Property listed in
Schedule 5.9 consists of original material or property developed by Borrowers or
was, to Borrowers’ knowledge, lawfully acquired by Borrowers from the proper and
lawful owner thereof. Each of such items has been maintained where possible so
as to preserve the value thereof from the date of creation or acquisition
thereof. With respect to all software used by Borrowers, Borrowers are in
possession of all source and object codes related to each piece of software or
is the beneficiary of a source code escrow agreement, each such source code
escrow agreement being listed on Schedule 5.9 hereto. To the best of Borrowers’
knowledge, Borrowers are not aware of any Intellectual Property owned by a third
party , other than the licenses Intellectual Property identified in Schedule
5.9, that is necessary for the operation of Borrowers’ business as presently
operates.

 

5.10 Licenses and Permits. Except as set forth in Schedule 5.10, each Borrower
(a) is in compliance with and (b) has procured and is now in possession of, all
material licenses or permits required by any applicable federal, state, or local
law or regulation for the operation of its business in each jurisdiction wherein
it is now conducting or proposes to conduct business and where the failure to
procure such licenses or permits could have a Material Adverse Effect on
Borrowers.

 

5.11 Default of Indebtedness. No Borrower is in default in the payment of the
principal of or interest on any Indebtedness or under any instrument or
agreement under or subject to which any Indebtedness has been issued and no
event has occurred under the provisions of any such instrument or agreement
which with or without the lapse of time or the giving of notice, or both,
constitutes or would constitute an event of default thereunder.

 

5.12 No Default. No Borrower is in default in the payment or performance of any
of its contractual obligations and no Default has occurred.

 

5.13 No Burdensome Restrictions. No Borrower is party to any contract or
agreement the performance of which could have a Material Adverse Effect on such
Borrower. No Borrower has agreed or consented to cause or permit in the future
(upon the happening of a contingency or otherwise) any of its property, whether
now owned or hereafter acquired, to be subject to a Lien which is not a
Permitted Encumbrance.

 

5.14 No Labor Disputes. No Borrower is involved in any labor dispute; there are
no strikes or walkouts or union organization of any Borrower’s employees
threatened or in existence and no labor contract is scheduled to expire during
the Term other than as set forth on Schedule 5.14 hereto.

 

35



--------------------------------------------------------------------------------

5.15 Margin Regulations. No Borrower is engaged, nor will it engage, principally
or as one of its important activities, in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U of the Board
of Governors of the Federal Reserve System as now and from time to time
hereafter in effect. No part of the proceeds of any Advance will be used for
“purchasing” or “carrying” “margin stock” as defined in Regulation U of such
Board of Governors.

 

5.16 Investment Company Act. No Borrower is an “investment company” registered
or required to be registered under the Investment Company Act of 1940, as
amended, nor is it controlled by such a company.

 

5.17 Disclosure. No representation or warranty made by any Borrower in this
Agreement or in any financial statement, report, certificate or any other
document furnished in connection herewith contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements herein or therein not misleading. There is no fact known to any
Borrower or which reasonably should be known to any Borrower which such Borrower
has not disclosed to Lender in writing with respect to the transactions
contemplated by this Agreement which could reasonably be expected to have a
Material Adverse Effect on such Borrower.

 

5.18 Swaps. With the exception of a swap agreement entered into with respect to
this Agreement, no Borrower is a party to, nor will it be a party to, any swap
agreement whereby such Borrower has agreed or will agree to swap interest rates
or currencies unless same provides that damages upon termination following an
event of default thereunder are payable on an unlimited “two-way basis” without
regard to fault on the part of either party.

 

5.19 Conflicting Agreements. No provision of any mortgage, indenture, contract,
agreement, judgment, decree or order binding on any Borrower or affecting the
Collateral conflicts with, or requires any Consent which has not already been
obtained to, or would in any way prevent the execution, delivery or performance
of, the terms of this Agreement or the Other Documents.

 

5.20 Application of Certain Laws and Regulations. Neither any Borrower nor any
Affiliate of any Borrower is subject to any statute, rule or regulation which
regulates the incurrence of any Indebtedness, including without limitation,
statutes or regulations relative to common or interstate carriers or to the sale
of electricity, gas, steam, water, telephone, telegraph or other public utility
services.

 

5.21 Business and Property of Borrower. Upon and after the Closing Date,
Borrowers do not propose to engage in any business other than the design,
development and distribution of electronic products and the development and
licensing of software and activities necessary to conduct the foregoing. On the
Closing Date, Borrowers will own or have the right to use all the property and
possess all of the rights and Consents necessary for the conduct of the business
of Borrowers.

 

36



--------------------------------------------------------------------------------

5.22 Section 20 Subsidiaries. Borrowers do not intend to use and shall not use
any portion of the proceeds of the Advances, directly or indirectly, to purchase
during the underwriting period, or for 30 days thereafter, Ineligible Securities
being underwritten by a Section 20 Subsidiary.

 

5.23 Anti-Terrorism Laws.

 

(a) General. None of the Borrowers nor or any Affiliate of any Borrower, is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 

(b) Executive Order No. 13224. To the best knowledge of Borrowers, none of the
Borrowers, nor or any Affiliate of any Borrower, or their respective agents
acting or benefiting in any capacity in connection with the Revolving Advances,
Letters of Credit or other transactions hereunder, is any of the following (each
a “Blocked Person”).

 

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

 

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;

 

(iii) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;

 

(v) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list, or

 

(vi) a person or entity who is affiliated or associated with a person or entity
listed above.

 

(c) No Borrower or to the knowledge of any Borrower, any of its agents acting in
any capacity in connection with the Revolving Advances, Letters of Credit or
other transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224. Should any of the information or disclosures provided
on any of the Schedules attached hereto become outdated or incorrect in

 

37



--------------------------------------------------------------------------------

any material respect, the each Borrower shall promptly provide the Lender in
writing with such revisions or updates to such Schedule as may be necessary or
appropriate to update or correct same; provided, however, that no Schedule shall
be deemed to have been amended, modified or superseded by any such correction or
update, nor shall any breach of warranty or representation resulting from the
inaccuracy or incompleteness of any such Schedule be deemed to have been cured
thereby, unless and until the Lender, in its sole and absolute discretion, shall
have accepted in writing such revisions or updates to such Schedule.

 

VI AFFIRMATIVE COVENANTS

 

Each Borrower shall, until payment in full of the Obligations and termination of
this Agreement:

 

6.1 Payment of Fees Pay to Lender on demand all usual and customary fees and
expenses which Lender incurs in connection with (a) the forwarding of Advance
proceeds and (b) the establishment and maintenance of any Blocked Accounts or
Depository Accounts as provided for in Section 4.15(h). Lender may, without
making demand, charge Borrower’s Account for all such fees and expenses.

 

6.2 Conduct of Business and Maintenance of Existence and Assets. (a) Conduct
continuously and operate actively its business according to good business
practices and maintain all of its properties useful or necessary in its business
in good working order and condition (reasonable wear and tear excepted and
except as may be disposed of in accordance with the terms of this Agreement),
including, without limitation, all licenses, patents, copyrights, design rights,
tradenames, trade secrets and trademarks and take all actions necessary to
enforce and protect the validity of any intellectual property right or other
right included in the Collateral; (b) keep in full force and effect its
existence and comply in all material respects with the laws and regulations
governing the conduct of its business where the failure to do so could
reasonably be expected to have a Material Adverse Effect on Borrowers; and (c)
make all such reports and pay all such franchise and other taxes and license
fees and do all such other acts and things as may be lawfully required to
maintain its rights, licenses, leases, powers and franchises under the laws of
the United States or any political subdivision thereof where the failure to do
so could reasonably be expected to have a Material Adverse Effect on Borrowers.

 

6.3 Violations. Promptly notify Lender in writing of any violation of any law,
statute, regulation or ordinance of any Governmental Body, or of any agency
thereof, applicable to Borrower which could reasonably be expected to have a
Material Adverse Effect on Borrowers.

 

6.4 Government Receivables. Take all steps necessary to protect Lender’s
interest in the Collateral under the Federal Assignment of Claims Act or other
applicable state or local statutes or ordinances and deliver to Lender
appropriately endorsed, any instrument or chattel paper connected with any
Receivable arising out of contracts between any Borrower and the United States,
any state or any department, agency or instrumentality of any of them.

 

6.5 Minimum Tangible Net Worth. Maintain at all times a minimum Tangible Net
Worth of 80% of Tangible Net Worth as of March 31, 2004 plus 50% of positive net
income adjusted at the last day of each fiscal year end thereafter.

 

38



--------------------------------------------------------------------------------

6.6 Funded Debt to EBITDA. Maintain at the end of each fiscal quarter, on a
rolling four quarter basis, a maximum ratio of Funded Debt to EBITDA of no
greater than 3.0 to 1.

 

6.7 Fixed Charge Coverage Ratio. Maintain at the end of each fiscal quarter, on
a rolling four quarter basis, a minimum Fixed Charge Coverage Ratio of no less
than 1.25x to 1.0.

 

6.8 Clean Down Requirement. During each twelve month period, Borrowers will be
required to clean the Revolving Advances down to a minimum outstanding of
$6,000,000 for a consecutive 30 day period.

 

6.9 Operating Accounts and Treasury Management Services. Franklin Inc. shall
maintain substantially all of its domestic operating accounts and Treasury
Management Services with Lender.

 

6.10 Execution of Supplemental Instruments. Execute and deliver to Lender from
time to time, upon demand, such supplemental agreements, statements, assignments
and transfers, or instructions or documents relating to the Collateral, and such
other instruments as Lender may request, in order that the full intent of this
Agreement may be carried into effect.

 

6.11 Payment of Indebtedness. Pay, discharge or otherwise satisfy at or before
maturity (subject, where applicable, to specified grace periods and, in the case
of the trade payables, to normal payment practices) all its obligations and
liabilities of whatever nature, except when the failure to do so could not
reasonably be expected to have a Material Adverse Effect or when the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and Borrowers shall have provided for such reserves as Lender may
reasonably deem proper and necessary.

 

6.12 Standards of Financial Statements. Cause all financial statements referred
to in Sections 9.7, 9.8, 9.9, 9.10, 9.11, 9.12, 9.13 and 9.14 as to which GAAP
is applicable to be complete and correct in all material respects (subject, in
the case of interim financial statements, to normal year-end audit adjustments)
and to be prepared in reasonable detail and in accordance with GAAP applied
consistently throughout the periods reflected therein (except as concurred in by
such reporting accountants or officer, as the case may be, and disclosed
therein).

 

6.13 Dividends. Borrowers may declare, pay or make any dividend or distribution
on any shares of the common stock or preferred stock of Borrowers (including
dividends or distributions payable in its stock, or split-ups or
reclassifications of its stock) or apply any of its funds, property or assets to
the purchase, redemption or other retirement of any common or preferred stock of
Borrowers so long as (a) a notice of termination with regard to this Agreement
shall not be outstanding and (b) no Event of Default or Default shall have
occurred, provided, however, that after giving effect to the payment of such
dividends there shall not exist any Event of Default or Default.

 

39



--------------------------------------------------------------------------------

VII NEGATIVE COVENANTS

 

Each Borrower shall not, until satisfaction in full of the Obligations and
termination of this Agreement:

 

7.1 Merger, Consolidation, Acquisition and Sale of Assets

 

(a) Enter into any merger, consolidation or other reorganization with or into
any other Person or acquire all or a substantial portion of the assets or stock
of any Person or permit any other Person to consolidate with or merge with it,
without the prior written consent of the Lender.

 

(b) Sell, lease, transfer or otherwise dispose of any of its properties or
assets, except in the ordinary course of its business and except as provided in
Section 4.3.

 

7.2 Creation of Liens. Create or suffer to exist any Lien or transfer upon or
against any of its property or assets now owned or hereafter acquired, except
Permitted Encumbrances.

 

7.3 Guarantees. Become liable upon the obligations of any Person by assumption,
endorsement or guaranty thereof or otherwise (other than to Lender) except (a)
as disclosed on Schedule 7.3, and (b) the endorsement of checks in the ordinary
course of business.

 

7.4 Investments. Purchase or acquire obligations or stock of, or any other
interest in, any Person, except (a) obligations issued or guaranteed by the
United States of America or any agency thereof, (b) commercial paper with
maturities of not more than 180 days and a published rating of not less than A-1
or P-1 (or the equivalent rating), (c) certificates of time deposit and bankers’
acceptances having maturities of not more than 180 days and repurchase
agreements backed by United States government securities of a commercial bank if
(i) such bank has a combined capital and surplus of at least $500,000,000, or
(ii) its debt obligations, or those of a holding company of which it is a
Subsidiary, are rated not less than A (or the equivalent rating) by a nationally
recognized investment rating agency, (d) U.S. money market funds that invest
solely in obligations issued or guaranteed by the United States of America or an
agency thereof and (e) acquisitions of subsidiary companies or minority
interests for which the sole consideration is common stock of Franklin Inc. or
acquisitions of subsidiary companies or minority interests, in which cash is
consideration provided cash does not exceed $3,000,000 and at no time shall the
aggregate cash used in such acquisitions exceed $3,000,000 without the prior
written consent of the Lender.

 

7.5 Loans. Make advances, loans or extensions of credit to any Person, including
without limitation, any Parent, Subsidiary or Affiliate except with respect to
the extension of commercial trade credit in connection with the sale of
Inventory in the ordinary course of its business and inter company loans in the
ordinary course of business.

 

7.6 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
(exclusive of trade debt) except in respect of Indebtedness to Lender and
Indebtedness with respect to Permitted Encumbrances.

 

7.7 Nature of Business. Substantially change the nature of the business in which
it is presently engaged, nor except as specifically permitted hereby purchase or
invest, directly or indirectly, in any assets or property other than in the
ordinary course of business for assets or property which are useful in,
necessary for and are to be used in its business as presently conducted.

 

40



--------------------------------------------------------------------------------

7.8 Transactions with Affiliates. Directly or indirectly, purchase, acquire or
lease any property from, or sell, transfer or lease any property to, or
otherwise deal with, any Affiliate, except transactions in the ordinary course
of business.

 

7.9 Subsidiaries

 

(a) Form any Subsidiary which generates greater than twenty percent (20%) of the
total sales or holds greater than twenty percent (20%) of the assets of
Borrowers unless (i) such Subsidiary expressly joins in this Agreement as
Borrower and becomes jointly and severally liable for the obligations of
Borrowers hereunder, under the Notes, and under any other agreement between
Borrowers and Lender and (ii) Lender shall have received all documents,
including legal opinions, it may reasonably require to establish compliance with
each of the foregoing conditions.

 

(b) Enter into any partnership, joint venture or similar arrangement.

 

7.10 Fiscal Year and Accounting Changes. Change its fiscal year from March 31 or
make any change (i) in accounting treatment and reporting practices except as
required by GAAP or (ii) in tax reporting treatment except as required by law.

 

7.11 Pledge of Credit. Now or hereafter pledge Lender’s credit on any purchases
or for any purpose whatsoever or use any portion of any Advance in or for any
business other than Borrowers’ business as conducted on the date of this
Agreement.

 

7.12 Amendment of Articles of Incorporation, By-Laws. Amend, modify or waive any
term or material provision of their Articles of Incorporation or By-Laws unless
required by law.

 

7.13 Compliance with ERISA. (i) (x) Maintain, or permit any member of the
Controlled Group to maintain, or (y) become obligated to contribute, or permit
any member of the Controlled Group to become obligated to contribute, to any
Plan, other than those Plans disclosed on Schedule 5.8(d), (ii) engage, or
permit any member of the Controlled Group to engage, in any non-exempt
“prohibited transaction”, as that term is defined in section 406 of ERISA and
Section 4975 of the Code, (iii) incur, or permit any member of the Controlled
Group to incur, any “accumulated funding deficiency”, as that term is defined in
Section 302 of ERISA or Section 412 of the Code, (iv) terminate, or permit any
member of the Controlled Group to terminate, any Plan where such event could
result in any liability of Borrowers or any member of the Controlled Group or
the imposition of a lien on the property of Borrowers or any member of the
Controlled Group pursuant to Section 4068 of ERISA, (v) assume, or permit any
member of the Controlled Group to assume, any obligation to contribute to any
Multiemployer Plan not disclosed on Schedule 5.8(d), (vi) incur, or permit any
member of the Controlled Group to incur, any withdrawal liability to any
Multiemployer Plan; (vii) fail promptly to notify Lender of the occurrence of
any Termination Event, (viii) fail to comply, or permit a member of the
Controlled Group to fail to comply, with the requirements of ERISA or the Code
or other applicable laws in respect of any Plan, (ix) fail to meet, or permit
any member of the Controlled Group to fail to meet, all minimum funding
requirements under ERISA or the Code or postpone or delay or allow any member of
the Controlled Group to postpone or delay any funding requirement with respect
of any Plan.

 

41



--------------------------------------------------------------------------------

7.14 Prepayment of Indebtedness. At any time, directly or indirectly, prepay any
Indebtedness (other than to Lender), or repurchase, redeem, retire or otherwise
acquire any Indebtedness of Borrowers.

 

VIII CONDITIONS PRECEDENT.

 

8.1 Conditions to Initial Advances. The agreement of Lender to make the initial
Advances requested to be made on the Closing Date is subject to the
satisfaction, or waiver by Lender, immediately prior to or concurrently with the
making of such Advances, of the following conditions precedent:

 

(a) Notes. Lender shall have received the Notes duly executed and delivered by
authorized officer of Borrowers;

 

(b) Filings, Registrations and Recordings. Each document (including, without
limitation, any Uniform Commercial Code financing statement) required by this
Agreement, any related agreement or under law or reasonably requested by the
Lender to be filed, registered or recorded in order to create, in favor of
Lender, a perfected security interest in or lien upon the Collateral shall have
been properly filed, registered or recorded in each jurisdiction in which the
filing, registration or recordation thereof is so required or requested, and
Lender shall have received an acknowledgment copy, or other evidence
satisfactory to it, and a financing statement of UK and German Laws, of each
such filing, registration or recordation and satisfactory evidence of the
payment of any necessary fee, tax or expense relating thereto;

 

(c) Corporate Proceedings of Borrowers. Lender shall have received a copy of the
resolutions in form and substance reasonably satisfactory to Lender, of the
Board of Directors of Borrowers authorizing (i) the execution, delivery and
performance of this Agreement, the Notes, the Other Documents and (ii) the
granting by Borrowers of the security interests in and liens upon the Collateral
in each case certified by the Secretary or an Assistant Secretary of Borrower as
of the Closing Date; and, such certificate shall state that the resolutions
thereby certified have not been amended, modified, revoked or rescinded as of
the date of such certificate;

 

(d) Incumbency Certificates of Borrowers. Lender shall have received a
certificate of the Secretary or an Assistant Secretary of Borrowers, dated the
Closing Date, as to the incumbency and signature of the officers of each
Borrower executing this Agreement, any certificate or other documents to be
delivered by it pursuant hereto, together with evidence of the incumbency of
such Secretary or Assistant Secretary;

 

(e) Certificates. Lender shall have received a copy of the Articles or
Certificate of Incorporation of Borrowers and all amendments thereto, certified
by the Secretary of State or other appropriate official of its jurisdiction of
incorporation together with copies of the By-Laws of Borrowers and all
agreements of Borrowers’ shareholders certified as accurate and complete by the
Secretary of Borrowers;

 

(f) Good Standing Certificates. Lender shall have received good standing
certificates for Borrower dated not more than 15 days prior to the Closing Date,
issued by the Secretary of State or other appropriate official of such
Borrower’s jurisdiction of incorporation and each jurisdiction where the conduct
of such Borrower’s business activities or the ownership of its properties
necessitates qualification;

 

42



--------------------------------------------------------------------------------

(g) Legal Opinion Lender shall have received the executed legal opinion of
Gregory Winsky, Esq. in form and substance satisfactory to Lender which shall
cover such matters incident to the transactions contemplated by this Agreement,
the Notes, Other Documents and related agreements as Lender may reasonably
require and Borrowers hereby authorizes and directs such counsel to deliver such
opinions to Lender;

 

(h) No Litigation. (i) No litigation, investigation or proceeding before or by
any arbitrator or Governmental Body shall be continuing or threatened against
Borrowers or against the officers or directors of Borrowers (A) in connection
with the Other Documents or any of the transactions contemplated thereby and
which, in the reasonable opinion of Lender, is deemed material or (B) which
could, in the reasonable opinion of Lender, have a Material Adverse Effect; and
(ii) no injunction, writ, restraining order or other order of any nature
materially adverse to Borrowers or the conduct of its business shall have been
issued by any Governmental Body;

 

(i) Financial Condition Certificates. Lender shall have received an executed
Financial Condition Certificate in form satisfactory to Lender.

 

(j) Collateral Examination. Lender shall have completed Collateral examinations
and received appraisals, the results of which shall be satisfactory in form and
substance to Lender, of the Receivables, Inventory, General Intangibles, Real
Property, Leasehold Interest and Equipment of Borrowers and all books and
records in connection therewith;

 

(k) Fees. Lender shall have received all fees payable to Lender on or prior to
the Closing Date pursuant to Article III hereof;

 

(l) Insurance. Lender shall have received in form and substance satisfactory to
Lender, certified copies of Borrowers’ casualty insurance policies, together
with loss payable endorsements on Lender’s standard form of loss payee
endorsement naming Lender as loss payee, and certified copies of Borrowers’
liability insurance policies, together with endorsements naming Lender as a
co-insured;

 

(m) Environmental Reports. Lender shall have received all environmental studies
and reports prepared by independent environmental engineering firms with respect
to all owned or leased property by Borrowers in the sole discretion of Lender;

 

(n) Payment Instructions. Lender shall have received written instructions from
Borrowing Agent directing the application of proceeds of the initial Advances
made pursuant to this Agreement;

 

(o) Consents. Lender shall have received any and all Consents necessary to
permit the effectuation of the transactions contemplated by this Agreement and
the Other Documents; and, Lender shall have received such Consents and waivers
of such third parties as might assert claims with respect to the Collateral, as
Lender and its counsel shall deem necessary;

 

43



--------------------------------------------------------------------------------

(p) No Adverse Material Change. (i) since June 30, 2004, there shall not have
occurred any event, condition or state of facts which could reason ably be
expected to have a Material Adverse Effect and (ii) no representations made or
information supplied to Lender shall have been proven to be inaccurate or
misleading in any material respect;

 

(q) Title Insurance. Mortgage title insurance policy, in form and content and
with company satisfactory to Lender, in the amount of the mortgage satisfactory
to Lender, the premium for which is payable by the Borrowers, insuring Lender’s
interest as mortgagee to be a valid first lien on the Real Property free and
clear of all defects, liens, encumbrance and exceptions.

 

(r) Survey. An up-to-date metes and bounds survey showing the location of all
proposed improvements, all easements, watercourses, street access and other
matters affecting the Real Property and certified to and Lender and to the
approved title insurance company. The nature, location and wording of all
easements shall be satisfactory to Lender.

 

(s) Flood Insurance. If, on the date the loan is closed or at any time during
the loan term, the Real Property is in an area that has been identified by the
Secretary of Housing and Urban Development as having special flood or mudslide
hazards, and in which the sale of flood insurance has been made available under
the United States Disaster Act of 1973, the purchase by the Borrowers of a flood
insurance policy, satisfactory to Lender, will be required. The original policy
for such insurance must be delivered prior to the closing

 

(t) Other Documents. Lender shall have received the executed Other Documents,
all in form and substance satisfactory to Lender;

 

(u) Closing Certificate Lender shall have received a closing certificate signed
by the Chief Financial Officer of Borrowers dated as of the date hereof, stating
that (i) all representations and warranties set forth in this Agreement and the
Other Documents are true and correct on and as of such date, (ii) each Borrower
is on such date in compliance with all the terms and provisions set forth in
this Agreement and the Other Documents and (iii) on such date no Default or
Event of Default has occurred or is continuing; and

 

(v) Borrowing Base Lender shall have received evidence from Borrowers that the
aggregate amount of Eligible Receivables is sufficient in value and amount to
support Advances in the amount requested by Borrowers on the Closing Date.

 

(w) Evidence of cancellations. Evidence of cancellation of all commitments from,
and evidence of repayment in full of all indebtedness to Wells Fargo Foothill,
Inc.

 

(x) Evidence of termination. Evidence of termination of all existing liens in
favor of Wells Fargo Foothill, Inc. including delivery of a letter confirming
the termination from Wells Fargo Foothill, Inc., if requested by Lender.

 

44



--------------------------------------------------------------------------------

8.2 Conditions to Each Advance. The agreement of Lender to make any Advance
requested to be made on any date (including, without limitation, the initial
Advance), is subject to the satisfaction of the following conditions precedent
as of the date such Advance is made:

 

(a) Representations and Warranties. Each of the representations and warranties
made by Borrowers in or pursuant to this Agreement and any related agreements to
which it is a party, and each of the representations and warranties contained in
any certificate, document or financial or other statement furnished at any time
under or in connection with this Agreement or any related agreement shall be
true and correct in all material respects on and as of such date as if made on
and as of such date;

 

(b) No Default. No Event of Default or Default shall have occurred and be
continuing on such date, or would exist after giving effect to the Advances
requested to be made, on such date; provided, however that Lender, in its sole
discretion, may continue to make Advances notwithstanding the existence of an
Event of Default or Default and that any Advances so made shall not be deemed a
waiver of any such Event of Default or Default; and

 

(c) Maximum Advances. In the case of any Revolving Advances requested to be
made, after giving effect thereto, the aggregate Revolving Advances shall not
exceed the maximum amount of Revolving Advances permitted under Section 2.1
hereof.

 

Each request for an Advance by Borrowers hereunder shall constitute a
representation and warranty by Borrowers as of the date of such Advance that the
conditions contained in this subsection shall have been satisfied.

 

IX INFORMATION AS TO BORROWERS

 

Each Borrower shall, until satisfaction in full of the Obligations and the
termination of this Agreement:

 

9.1 Disclosure of Material Matters. Immediately upon learning thereof, report to
Lender all matters materially affecting the value, enforceability or
collectibility of any portion of the Collateral including, without limitation,
any Borrower’s reclamation or repossession of, or the return to such Borrower
of, a material amount of goods or claims or disputes asserted by any Customer or
other obligor.

 

9.2 Schedules. Deliver to Lender on or before the twentieth (20th) day of each
month as and for the prior month (a) accounts receivable ageings, (b) Inventory
reports and (c) a Borrowing Base Certificate (which shall be calculated as of
the last day of the prior month and which shall not be binding upon Lender or
restrictive of Lender’s rights under this Agreement). In addition, Borrowers
will deliver to Lender at such intervals as Lender may require: (i) confirmatory
assignment schedules, (ii) copies of Customer’s invoices, (iii) evidence of
shipment or delivery, and (iv) such further schedules, documents and/or
information regarding the Collateral as Lender may require including, without
limitation, trial balances and test verifications. Lender shall have the right
to confirm and verify all Receivables by any manner and through any medium it
considers advisable and do whatever it may deem reasonably necessary to protect
its interests hereunder. The items to be provided under this Section are to be

 

45



--------------------------------------------------------------------------------

in form satisfactory to Lender and executed by Borrowers and delivered to Lender
from time to time solely for Lender’s convenience in maintaining records of the
Collateral, and such Borrower’s failure to deliver any of such items to Lender
shall not affect, terminate, modify or otherwise limit Lender’s Lien with
respect to the Collateral.

 

9.3 Environmental Reports. Furnish Lender, concurrently with the delivery of the
financial statements referred to in Sections 9.7 and 9.8, with a certificate
signed by an authorized officer of Borrowers stating, to the best of his
knowledge, that each Borrower is in compliance in all material respects with all
federal, state and local laws relating to environmental protection and control
and occupational safety and health. To the extent such Borrower is not in
compliance with the foregoing laws, the certificate shall set forth with
specificity all areas of non-compliance and the proposed action such Borrower
will implement in order to achieve full compliance.

 

9.4 Litigation. Promptly notify Lender in writing of any litigation, suit or
administrative proceeding affecting Borrowers, whether or not the claim is
covered by insurance, and of any suit or administrative proceeding, which in any
such case could reasonably be expected to have a Material Adverse Effect on
Borrowers.

 

9.5 Material Occurrences. Promptly notify Lender in writing upon the occurrence
of (a) any Event of Default or Default; (b) any event, development or
circumstance whereby any financial statements or other reports furnished to
Lender fail in any material respect to present fairly, in accordance with GAAP
consistently applied, the financial condition or operating results of Borrowers
as of the date of such statements; (e) any accumulated retirement plan funding
deficiency which, if such deficiency continued for two plan years and was not
corrected as provided in Section 4971 of the Code, could subject Borrowers to a
tax imposed by Section 4971 of the Code; (f) each and every default by Borrowers
which might result in the acceleration of the maturity of any Indebtedness,
including the names and addresses of the holders of such Indebtedness with
respect to which there is a default existing or with respect to which the
maturity has been or could be accelerated, and the amount of such Indebtedness;
and (g) any other development in the business or affairs of Borrowers which
could reasonably be expected to have a Material Adverse Effect; in each case
describing the nature thereof and the action Borrowers propose to take with
respect thereto.

 

9.6 Government Receivables. Notify Lender immediately if any of its Receivables
arise out of contracts between any Borrower and the United States, any state, or
any department, agency or instrumentality of any of them.

 

9.7 Annual Financial Statements. Furnish Lender within one hundred twenty (120)
days after the end of each fiscal year of Borrowers, consolidated financial
statements of Borrowers including, but not limited to, statements of income and
stockholders’ equity and cash flow from the beginning of the current fiscal year
to the end of such fiscal year and the balance sheet as at the end of such
fiscal year, all prepared in accordance with GAAP applied on a basis consistent
with prior practices, and in reasonable detail and reported upon without
qualification by an independent certified public accounting firm selected by
Borrower and satisfactory to Lender (the “Accountants”). The report of the
Accountants shall be accompanied by a statement of the Accountants certifying
that (i) they have caused this Agreement to be reviewed, (ii) in making the
examination upon which such report was based either no information came to their

 

46



--------------------------------------------------------------------------------

attention which to their knowledge constituted an Event of Default or a Default
under this Agreement or any related agreement or, if such information came to
their attention, specifying any such Default or Event of Default, its nature,
when it occurred and whether it is continuing, and such report shall contain or
have appended thereto calculations which set forth Borrower’s compliance with
the requirements or restrictions imposed by Sections 6.5, 6.6, 6.7, 6.8, 7.6 and
7.11 hereof. In addition, the reports shall be accompanied by a certificate of
Borrower’s Chief Financial Officer which shall state that, based on an
examination sufficient to permit him to make an informed statement, no Default
or Event of Default exists, or, if such is not the case, specifying such Default
or Event of Default, its nature, when it occurred, whether it is continuing and
the steps being taken by Borrowers with respect to such event, and such
certificate shall have appended thereto calculations which set forth Borrower’s
compliance with the requirements or restrictions imposed by Sections 6.5, 6.6,
6.7, 6.8, 7.6 and 7.11 hereof, together with annual budget.

 

9.8 Annual Financial Statements Prepared by Management. Furnish Lender within
one hundred twenty (120) days after the end of each fiscal year of Borrowers,
consolidating financial statements of Borrowers, all prepared in accordance with
GAAP applied on a consistent basis with prior practices, and in reasonable
detail and prepared without qualification by Borrowers management.

 

9.9 Quarterly Financial Statements. Furnish Lender within 45 days after the end
of each fiscal quarter, an unaudited consolidated and consolidating balance
sheet of Borrowers and unaudited consolidated and consolidating statements of
income and stockholders’ equity and consolidated and consolidating cash flow of
Borrowers reflecting results of operations from the beginning of the fiscal year
to the end of such quarter and for such quarter, prepared on a basis consistent
with prior practices and complete and correct in all material respects, subject
to normal and recurring year end adjustments prepared by Borrowers’ management
or by the Accountants. The reports shall be accompanied by a certificate signed
by the Chief Financial Officer of Borrowers, which shall state that, based on an
examination sufficient to permit him to make an informed statement, no Default
or Event of Default exists, or, if such is not the case, specifying such Default
or Event of Default, its nature, when it occurred, whether it is continuing and
the steps being taken by Borrowers with respect to such default and, such
certificate shall have appended thereto calculations which set forth Borrowers’
compliance with the requirements or restrictions imposed by Sections 6.5, 6.6,
6.7, 6.8, 7.6 and 7.11 hereof.

 

9.10 Additional Information. Furnish Lender with such additional information as
Lender shall reasonably request in order to enable Lender to determine whether
the terms, covenants, provisions and conditions of this Agreement and the Notes
have been complied with by Borrowers including, without limitation and without
the necessity of any request by Lender, (a) copies of all environmental audits
and reviews, (b) at least thirty (30) days prior thereto, notice of any
Borrower’s opening of any new office or place of business or any Borrower’s
closing of any existing office or place of business, and (c) promptly upon
Borrower’s learning thereof, notice of any labor dispute to which such Borrower
may become a party, any strikes or walkouts relating to any of its plants or
other facilities, and the expiration of any labor contract to which such
Borrower is a party or by which such Borrower is bound.

 

47



--------------------------------------------------------------------------------

9.11 Notice of Suits, Adverse Events. Furnish Lender with prompt notice of (i)
any lapse or other termination of any Consent issued to any Borrower by any
Governmental Body or any other Person that is material to the operation of such
Borrower’s business, (ii) any refusal by any Governmental Body or any other
Person to renew or extend any such Consent; and (iii) copies of any periodic or
special reports filed by any Borrower with any Governmental Body or Person, if
such reports indicate any material change in the business, operations, affairs
or condition of such Borrower, or if copies thereof are requested by Lender, and
(iv) copies of any material notices and other communications from any
Governmental Body or Person which specifically relate to Borrower.

 

9.12 ERISA Notices and Requests. Furnish Lender with immediate written notice in
the event that (i) any Borrower or any member of the Controlled Group knows or
has reason to know that a Termination Event has occurred, together with a
written statement describing such Termination Event and the action, if any,
which such Borrower or any member of the Controlled Group has taken, is taking,
or proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, Department of Labor or PBGC with
respect thereto, (ii) any Borrower or any member of the Controlled Group knows
or has reason to know that a prohibited transaction (as defined in Sections 406
of ERISA and 4975 of the Code) has occurred together with a written statement
describing such transaction and the action which such Borrower or any member of
the Controlled Group has taken, is taking or proposes to take with respect
thereto, (iii) a funding waiver request has been filed with respect to any Plan
together with all communications received by any Borrower or any member of the
Controlled Group with respect to such request, (iv) any increase in the benefits
of any existing Plan or the establishment of any new Plan or the commencement of
contributions to any Plan to which such Borrower or any member of the Controlled
Group was not previously contributing shall occur, (v) any Borrower or any
member of the Controlled Group shall receive from the PBGC a notice of intention
to terminate a Plan or to have a trustee appointed to administer a Plan,
together with copies of each such notice, (vi) any Borrower or any member of the
Controlled Group shall receive any favorable or unfavorable determination letter
from the Internal Revenue Service regarding the qualification of a Plan under
Section 401(a) of the Code, together with copies of each such letter; (vii) any
Borrower or any member of the Controlled Group shall receive a notice regarding
the imposition of withdrawal liability, together with copies of each such
notice; (viii) any Borrower or any member of the Controlled Group shall fail to
make a required installment or any other required payment under Section 412 of
the Code on or before the due date for such installment or payment; (ix) any
Borrower or any member of the Controlled Group knows that (a) a Multiemployer
Plan has been terminated, (b) the administrator or plan sponsor of a
Multiemployer Plan intends to terminate a Multiemployer Plan, or (c) the PBGC
has instituted or will institute proceedings under Section 4042 of ERISA to
terminate a Multiemployer Plan.

 

9.13 Additional Documents. Execute and deliver to Lender, upon request, such
documents and agreements as Lender may, from time to time, reasonably request to
carry out the purposes, terms or conditions of this Agreement.

 

48



--------------------------------------------------------------------------------

X EVENTS OF DEFAULT

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

 

10.1 failure by any Borrower to pay any principal or interest on the Obligations
when due, whether at maturity or by reason of acceleration pursuant to the terms
of this Agreement or by notice of intention to prepay, or by required prepayment
or failure to pay any other liabilities or make any other payment, fee or charge
provided for herein when due or in any Other Document;

 

10.2 any representation or warranty made or deemed made by any Borrower in this
Agreement or any related agreement or in any certificate, document or financial
or other statement furnished at any time in connection herewith or therewith
shall prove to have been misleading in any material respect on the date when
made or deemed to have been made;

 

10.3 failure by any Borrower to (i) furnish financial information when due or
when requested which is unremedied for a period of fifteen (15) days, or (ii)
permit the inspection of its books or records;

 

10.4 issuance of a notice of Lien, levy, assessment, injunction or attachment
against a material portion of any Borrower’s property which is not stayed or
lifted within sixty (60) days;

 

10.5 except as otherwise provided for in Sections 10.1 and 10.3, failure or
neglect of any Borrower to perform, keep or observe any term, provision,
condition, covenant herein contained, or contained in any other agreement or
arrangement, now or hereafter entered into between any Borrower and Lender
except for a failure or neglect of Borrower to perform, keep or observe any
term, provision, condition or covenant, contained in Sections 4.6, 4.7, 4.9,
6.1, 6.3, 6.4, 9.4 or 9.6 hereof which is cured within 30 days from the
occurrence of such failure or neglect;

 

10.6 any judgment or judgments are rendered or judgment liens filed against any
Borrower for an aggregate amount in excess of $100,000 which within sixty (60)
days of such rendering or filing is not either satisfied, stayed or discharged
of record;

 

10.7 any Borrower shall (i) apply for, consent to or suffer the appointment of,
or the taking of possession by, a receiver, custodian, trustee, liquidator or
similar fiduciary of itself or of all or a substantial part of its property,
(ii) make a general assignment for the benefit of creditors, (iii) commence a
voluntary case under any state or federal bankruptcy laws (as now or hereafter
in effect), (iv) be adjudicated a bankrupt or insolvent, (v) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vi) acquiesce to, or fail to have dismissed, within thirty (30) days, any
petition filed against it in any involuntary case under such bankruptcy laws, or
(vii) take any action for the purpose of effecting any of the foregoing;

 

10.8 any Borrower shall admit in writing its inability, or be generally unable,
to pay its debts as they become due or cease operations of its present business;

 

10.9 any Affiliate or any Subsidiary of any Borrower, shall (i) apply for,
consent to or suffer the appointment of, or the taking of possession by, a
receiver, custodian, trustee, liquidator or similar fiduciary of itself or of
all or a substantial part of its property, (ii) admit in writing its

 

49



--------------------------------------------------------------------------------

inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business, (iii) make a general assignment for the
benefit of creditors, (iv) commence a voluntary case under any state or federal
bankruptcy laws (as now or hereafter in effect), (v) be adjudicated a bankrupt
or insolvent, (vi) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (vii) acquiesce to, or fail to have
dismissed, within thirty (30) days, any petition filed against it in any
involuntary case under such bankruptcy laws, or (viii) take any action for the
purpose of effecting any of the foregoing;

 

10.10 any change in any Borrower’s condition or affairs (financial or otherwise)
which in Lender’s opinion has a Material Adverse Effect;

 

10.11 any Lien created hereunder or provided for hereby or under any related
agreement for any reason ceases to be or is not a valid and perfected Lien
having a first priority interest;

 

10.12 a default of the obligations of any Borrower under any other agreement to
which it is a party shall occur which in Lender’s opinion has a Material Adverse
Effect and which default is not cured within any applicable grace period;

 

10.13 any material provision of this Agreement shall, for any reason, cease to
be valid and binding on any Borrower, or any Borrower shall so claim in writing
to Lender;

 

10.14 (i) any Governmental Body shall (A) revoke, terminate, suspend or
adversely modify any license, permit, patent, trademark or tradename of any
Borrower, the continuation of which is material to the continuation of any
Borrower’s business, or (B) commence proceedings to suspend, revoke, terminate
or adversely modify any such license, permit, trademark, tradename or patent and
such proceedings shall not be dismissed or discharged within sixty (60) days, or
(c) schedule or conduct a hearing on the renewal of any license, permit,
trademark, tradename or patent necessary for the continuation of such Borrower’s
business and the staff of such Governmental Body issues a report recommending
the termination, revocation, suspension or material, adverse modification of
such license, permit, trademark, tradename or patent; or (ii) any agreement
which is necessary or material to the operation of any Borrower’s business shall
be revoked or terminated and not replaced by a substitute acceptable to Lender
within thirty (30) days after the date of such revocation or termination, and
such revocation or termination and non-replacement would reasonably be expected
to have a Material Adverse Effect on such Borrower;

 

10.15 any material portion of the Collateral shall be seized or taken by a
Governmental Body, or any Borrower or the title and rights of any Borrower shall
have become the subject matter of litigation which might, in the opinion of
Lender, upon final determination, result in impairment or loss of the security
provided by this Agreement or the Other Documents; or

 

10.16 an event or condition specified in Sections 7.16 or 9.15 hereof shall
occur or exist with respect to any Plan and, as a result of such event or
condition, together with all other such events or conditions, any Borrower or
any member of the Controlled Group shall incur, or in the opinion of Lender be
reasonably likely to incur, a liability to a Plan or the PBGC (or both) which,
in the reasonable judgment of Lender, would have a Material Adverse Effect on
such Borrower.

 

50



--------------------------------------------------------------------------------

XI LENDER’ RIGHTS AND REMEDIES AFTER DEFAULT

 

11.1 Rights and Remedies Upon the occurrence of (i) an Event of Default pursuant
to Section 10.7 all Obligations shall be immediately due and payable and this
Agreement and the obligation of Lender to make Advances shall be deemed
terminated; and, (ii) any of the other Events of Default and at any time
thereafter (such default not having previously been cured), at the option of
Lender all Obligations shall be immediately due and payable and Lender shall
have the right to terminate this Agreement and to terminate the obligation of
Lender to make Advances. Upon the occurrence of any Event of Default, Lender
shall have the right to exercise any and all other rights and remedies provided
for herein, under the Uniform Commercial Code Law of Property Acts and German
Civil Code and at law or equity generally, including, without limitation, the
right to foreclose the security interests granted herein and to realize upon any
Collateral by any available judicial procedure and/or to take possession of and
sell any or all of the Collateral with or without judicial process. Lender may
enter any of any Borrower’s premises or other premises without legal process and
without incurring liability to such Borrower therefor, and Lender may thereupon,
or at any time thereafter, in its discretion without notice or demand, take the
Collateral and remove the same to such place as Lender may deem advisable and
Lender may require Borrowers to make the Collateral available to Lender at a
convenient place. With or without having the Collateral at the time or place of
sale, Lender may sell the Collateral, or any part thereof, at public or private
sale, at any time or place, in one or more sales, at such price or prices, and
upon such terms, either for cash, credit or future delivery, as Lender may
elect. Except as to that part of the Collateral which is perishable or threatens
to decline speedily in value or is of a type customarily sold on a recognized
market, Lender shall give Borrowers reasonable notification of such sale or
sales, it being agreed that in all events written notice mailed to Borrowers at
least five (5) days prior to such sale or sales is reasonable notification. At
any public sale Lender may bid for and become the purchaser, and Lender, any
Lender or any other purchaser at any such sale thereafter shall hold the
Collateral sold absolutely free from any claim or right of whatsoever kind,
including any equity of redemption and such right and equity are hereby
expressly waived and released by each Borrower. In connection with the exercise
of the foregoing remedies, Lender is granted permission to use all of each
Borrower’s (a) trademarks, trade styles, trade names, patents, patent
applications, licenses, franchises and other proprietary rights which are used
in connection with Inventory for the purpose of disposing of such Inventory and
(b) Equipment for the purpose of completing the manufacture of unfinished goods.
The proceeds realized from the sale of any Collateral shall be applied as
follows: first, to the reasonable costs, expenses and attorneys’ fees and
expenses incurred by Lender for collection and for acquisition, completion,
protection, removal, storage, sale and delivery of the Collateral; second, to
interest due upon any of the Obligations and any fees payable under this
Agreement; and, third, to the principal of the Obligations. If any deficiency
shall arise, each Borrower shall remain liable to Lender therefor.

 

11.2 Lender’s Discretion Lender shall have the right in its sole discretion to
determine which rights, Liens, security interests or remedies Lender may at any
time pursue, relinquish, subordinate, or modify or to take any other action with
respect thereto and such determination will not in any way modify or affect any
of Lender’s or Lender’ rights hereunder.

 

51



--------------------------------------------------------------------------------

11.3 Setoff In addition to any other rights which Lender may have under
applicable law, upon the occurrence of an Event of Default hereunder, Lender
shall have a right to apply each Borrower’s property held by Lender to reduce
the Obligations.

 

11.4 Rights and Remedies not Exclusive The enumeration of the foregoing rights
and remedies is not intended to be exhaustive and the exercise of any rights or
remedy shall not preclude the exercise of any other right or remedies provided
for herein or otherwise provided by law, all of which shall be cumulative and
not alternative.

 

XII WAIVERS AND JUDICIAL PROCEEDINGS

 

12.1 Waiver of Notice. Each Borrower hereby waives notice of non-payment of any
of the Receivables, demand, presentment, protest and notice thereof with respect
to any and all instruments, notice of acceptance hereof, notice of loans or
advances made, credit extended, Collateral received or delivered, or any other
action taken in reliance hereon, and all other demands and notices of any
description, except such as are expressly provided for herein.

 

12.2 Delay. No delay or omission on Lender’s part in exercising any right,
remedy or option shall operate as a waiver of such or any other right, remedy or
option or of any default.

 

12.3 Jury Waiver. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING
UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

XIII EFFECTIVE DATE AND TERMINATION

 

13.1 Term. This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of Borrowers,
Lender, shall become effective on the date hereof and shall continue in full
force and effect until December 7, 2007 and until termination of all outstanding
Obligations under this Agreement (the “Term”) unless sooner terminated as herein
provided. Borrowers may terminate this Agreement at any time.

 

13.2 Termination. The termination of the Agreement shall not affect any
Borrower’s or Lender’s rights, or any of the Obligations having their inception
prior to the effective date of such

 

52



--------------------------------------------------------------------------------

termination, and the provisions hereof shall continue to be fully operative
until all transactions entered into, rights or interests created or Obligations
have been fully disposed of, concluded or liquidated. The security interests,
Liens and rights granted to Lender hereunder and the financing statements filed
hereunder shall continue in full force and effect, notwithstanding the
termination of this Agreement or the fact that Borrower’s Account may from time
to time be temporarily in a zero or credit position, until all of the
Obligations of Borrowers have been paid or performed in full after the
termination of this Agreement or Borrowers have furnished Lender with an
indemnification satisfactory to Lender with respect thereto. Accordingly, each
Borrower waives any rights which it may have under Section 9-404(1) of the
Uniform Commercial Code to demand the filing of termination statements with
respect to the Collateral, and Lender shall not be required to send such
termination statements to Borrowers, or to file them with any filing office,
unless and until this Agreement shall have been terminated in accordance with
its terms and all Obligations paid in full in immediately available funds. All
representations, warranties, covenants, waivers and agreements contained herein
shall survive termination hereof until all Obligations are paid or performed in
full.

 

XIV MISCELLANEOUS

 

14.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey applied to contracts to be
performed wholly within the State of New Jersey. Any judicial proceeding brought
by or against Borrower with respect to any of the Obligations, this Agreement or
any related agreement may be brought in any court of competent jurisdiction in
the State of New Jersey, United States of America, and, by execution and
delivery of this Agreement, each Borrower accepts for itself and in connection
with its properties, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts, and irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement. Each Borrower
hereby waives personal service of any and all process upon it and consents that
all such service of process may be made by registered mail (return receipt
requested) directed to Borrowers at their address set forth in Section 14.5 and
service so made shall be deemed completed five (5) days after the same shall
have been so deposited in the mails of the United States of America. Nothing
herein shall affect the right to serve process in any manner permitted by law or
shall limit the right of Lender to bring proceedings against Borrower in the
courts of any other jurisdiction. Each Borrower waives any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens. Any judicial proceeding by Borrowers against Lender involving,
directly or indirectly, any matter or claim in any way arising out of, related
to or connected with this Agreement or any related agreement, shall be brought
only in a federal or state court located in the County of Middlesex, State of
New Jersey.

 

14.2 Entire Understanding. This Agreement and the documents executed
concurrently herewith contain the entire understanding between Borrowers and
Lender supersedes all prior agreements and understandings, if any, relating to
the subject matter hereof. Any promises, representations, warranties or
guarantees not herein contained and hereinafter made shall have no force and
effect unless in writing, signed by each Borrower’s, and Lender’s respective
officers. Neither this Agreement nor any portion or provisions hereof may be
changed, modified, amended, waived, supplemented, discharged, cancelled or
terminated orally or by any course of dealing, or in any manner other than by an
agreement in writing, signed by the party to be

 

53



--------------------------------------------------------------------------------

charged. Each Borrower acknowledges that it has been advised by counsel in
connection with the execution of this Agreement and Other Documents and is not
relying upon oral representations or statements inconsistent with the terms and
provisions of this Agreement.

 

14.3 Application of Payments. Lender shall have the continuing and exclusive
right to apply or reverse and re-apply any payment and any and all proceeds of
Collateral to any portion of the Obligations. To the extent that any Borrower
makes a payment or Lender receives any payment or proceeds of the Collateral for
Borrowers’ benefit, which are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
debtor in possession, receiver, custodian or any other party under any
bankruptcy law, common law or equitable cause, then, to such extent, the
Obligations or part thereof intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by Lender.

 

14.4 Indemnity. Each Borrower shall indemnify Lender and its respective
officers, directors, Affiliates, employees and Lender from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses and disbursements of any kind or nature whatsoever
(including, without limitation, fees and disbursements of counsel) which may be
imposed on, incurred by, or asserted against Lender in any litigation,
proceeding or investigation instituted or conducted by any governmental agency
or instrumentality or any other Person with respect to any aspect of, or any
transaction contemplated by, or referred to in, or any matter related to, this
Agreement or the Other Documents, whether or not Lender is a party thereto,
except to the extent that any of the foregoing arises out of the gross
negligence or willful misconduct of the party being indemnified.

 

14.5 Notice. Any notice or request hereunder may be given to Borrowers or to
Lender at their respective addresses set forth below or at such other address as
may hereafter be specified in a notice designated as a notice of change of
address under this Section. Any notice or request hereunder shall be given by
(a) hand delivery, (b) overnight courier, (c) registered or certified mail,
return receipt requested, (d) telex or telegram, subsequently confirmed by
registered or certified mail, or (e) telecopy to the number set out below (or
such other number as may hereafter be specified in a notice designated as a
notice of change of address) with electronic confirmation of its receipt. Any
notice or other communication required or permitted pursuant to this Agreement
shall be deemed given (a) when personally delivered to any officer of the party
to whom it is addressed, (b) on the earlier of actual receipt thereof or three
(3) days following posting thereof by certified or registered mail, postage
prepaid, or (c) upon actual receipt thereof when sent by a recognized overnight
delivery service or (d) upon actual receipt thereof when sent by telecopier to
the number set forth below with electronic confirmation of its receipt, in each
case addressed to each party at its address set forth below or at such other
address as has been furnished in writing by a party to the other by like notice:

 

(A)

  If to Lender     

PNC Bank, National Association

Two Tower Center Boulevard, Floor 16-8

East Brunswick, New Jersey 08816

Attention: Michael Raynor

Telephone: (732) 220-3427

Facsimile: (732) 220-2296

 

54



--------------------------------------------------------------------------------

     with a copy to:     

Sills Cummis Zuckerman Radin Tischman

Epstein & Gross,

The Legal Center, One Riverfront Plaza

Newark, New Jersey 07102-5400

Attention: Diane M. Lavenda, Esq.

Telephone: (973) 643-7000

Facsimile: (973) 643-6500

(B)

   If to Borrowers:     

Franklin Electronic Publishers, Inc.

One Franklin Plaza

Burlington, New Jersey

Attention: Arnold Levitt

Telephone: (609)386-2500, extension 6020

And

Attention: Barbara Anderson

Telephone: (609)386-2500, extension 4206

Facsimile:

 

14.6 Survival. The obligations of Borrowers under Sections 2.2(f), 3.4, 3.5,
3.6, 4.19(h), and 14.5 shall survive termination of this Agreement and the Other
Documents and payment in full of the Obligations.

 

14.7 Severability. If any part of this Agreement is contrary to, prohibited by,
or deemed invalid under applicable laws or regulations, such provision shall be
inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder hereof shall not be invalidated thereby and shall be
given effect so far as possible.

 

14.8 Expenses. All costs and expenses including, without limitation, reasonable
attorneys’ fees (including the allocated costs of in house counsel) and
disbursements incurred by Lender (a) in all efforts made to enforce payment of
any Obligation or effect collection of any Collateral, or (b) in connection with
the entering into, modification, amendment, administration and enforcement of
this Agreement or any consents or waivers hereunder and all related agreements,
documents and instruments, or (c) in instituting, maintaining, preserving,
enforcing and foreclosing on Lender’s security interest in or Lien on any of the
Collateral, whether through judicial proceedings or otherwise, or (d) in
defending or prosecuting any actions or proceedings arising out of or relating
to Lender’s transactions with Borrowers, or (e) in connection with any advice
given to Lender with respect to its rights and obligations under this Agreement
and all related agreements, may be charged to Borrower’s Account and shall be
part of the Obligations.

 

14.9 Injunctive Relief. Each Borrower recognizes that, in the event such
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy at law may prove to be inadequate
relief to Lender; therefore, Lender, if Lender so requests, shall be entitled to
temporary and permanent injunctive relief in any such case without the necessity
of proving that actual damages are not an adequate remedy.

 

55



--------------------------------------------------------------------------------

14.10 Consequential Damages. Neither Lender, nor any agent or attorney for any
of them, shall be liable to any Borrower for consequential damages arising from
any breach of contract, tort or other wrong relating to the establishment,
administration or collection of the Obligations.

 

14.11 Captions. The captions at various places in this Agreement are intended
for convenience only and do not constitute and shall not be interpreted as part
of this Agreement.

 

14.12 Counterparts; Telecopied Signatures. This Agreement may be executed in any
number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile transmission shall be deemed to be an original signature hereto.

 

14.13 Construction. The parties acknowledge that each party and its counsel have
reviewed this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any amendments, schedules or
exhibits thereto.

 

14.14 Confidentiality; Sharing Information

 

(a) Lender shall hold all non-public information obtained by Lender pursuant to
the requirements of this Agreement in confidence in accordance with Lender’s
customary procedures for handling confidential information of this nature;
provided, however, Lender may disclose such confidential information (a) to its
examiners, affiliates, outside auditors, counsel and other professional
advisors, (b) to Lender and (c) as required or requested by any Governmental
Body or representative thereof or pursuant to legal process; provided, further
that (i) unless specifically prohibited by applicable law or court order, Lender
shall use its best efforts prior to disclosure thereof, to notify Borrowers of
the applicable request for disclosure of such non-public information (A) by a
Governmental Body or representative thereof (other than any such request in
connection with an examination of the financial condition of Lender by such
Governmental Body) or (B) pursuant to legal process and (ii) in no event shall
Lender be obligated to return any materials furnished by Borrowers other than
those documents and instruments in possession of Lender in order to perfect its
Lien on the Collateral once the Obligations have been paid in full and this
Agreement has been terminated.

 

(b) Each Borrower acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to Borrowers or
one or more of its Affiliates (in connection with this Agreement or otherwise)
by any Lender or by one or more Subsidiaries or Affiliates of such Lender and
Borrowers hereby authorizes each Lender to share any information delivered to
such Lender by Borrowers and its Subsidiaries pursuant to this Agreement, or in
connection with the decision of such Lender to enter into this Agreement, to any
such Subsidiary or Affiliate of such Lender, it being understood that any such
Subsidiary or Affiliate of any Lender receiving such information shall be bound
by the provision of Section 14.14 as if it were a Lender hereunder. Such
authorization shall survive the repayment of the other Obligations and the
termination of this Agreement.

 

56



--------------------------------------------------------------------------------

Each of the parties has signed this Agreement as of the day and year first above
written.

 

    FRANKLIN ELECTRONIC PUBLISHERS, INC. ATTEST:         /s/ Barbara Anderson  
By:  

/s/ Arnold Levitt

    Name:  

Arnold Levitt

Barbara Anderson   Title:  

Senior Vice President

Assistant Treasurer             FRANKLIN ELECTRONIC PUBLISHERS     (EUROPE) LTD.
ATTEST:         /s/ Barbara Anderson   By:  

/s/ Arnold Levitt

    Name:   Arnold Levitt Barbara Anderson   Title:   Director Assistant
Treasurer             FRANKLIN ELECTRONIC PUBLISHERS     (DEUTSCHLAND) GMBH
ATTEST:         /s/ Barbara Anderson   By:  

/s/ Arnold Levitt

    Name:   Arnold Levitt Barbara Anderson   Title:   Director Assistant
Treasurer             PNC BANK, NATIONAL ASSOCIATION     By:   /s/ Michael
Raynor     Name:   Michael Raynor     Title:   Vice President



--------------------------------------------------------------------------------

 

REVOLVING CREDIT NOTE

 

$20,000,000.00

   Newark, New Jersey     

December 7, 2004

 

FOR VALUE RECEIVED, the undersigned, FRANKLIN ELECTRONIC PUBLISHERS, INC.,
FRANKLIN ELECTRONIC PUBLISHERS (EUROPE) LTD. AND FRANKLIN ELECTRONIC PUBLISHERS
(DEUTSCHLAND) GMBH (each a “Borrower” and collectively, the “Borrowers”), each
hereby unconditionally promises to pay to the order of PNC BANK, NATIONAL
ASSOCIATION, as Lender (as defined in the Credit Agreement, as defined below);
any capitalized term used herein and not otherwise defined herein shall have the
meaning ascribed to such term in the Credit Agreement), at the Payment Office
initially located at Two Tower Center Boulevard, East Brunswick, New Jersey
08816, in lawful money of the United States of America and in immediately
available funds, on December 6, 2007, the principal sum of TWENTY MILLION AND
00/100 DOLLARS ($20,000,000.00) or, if less, the unpaid principal amount of all
Revolving Advances made pursuant to the Credit Agreement, payable at such times,
in such amounts and in such manner as set forth in the Credit Agreement.

 

Each Borrower further agrees unconditionally promise to pay interest to the
order of Lender at such Payment Office on the unpaid principal amount of the
Revolving Advances made pursuant to the Credit Agreement from the date hereof
until paid at the rates per annum, at the times and in such manner as set forth
in the Credit Agreement.

 

This Note (i) is the Revolving Credit Note referred to in the Revolving Credit
and Security Agreement dated as of even date herewith (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among
Borrowers and Lender (ii) is subject to the terms and conditions of the Credit
Agreement and the Other Documents – it being agreed that all the provisions of
the Credit Agreement are incorporated herein by reference, and (iii) without
limiting the generality of the immediately preceding clause (ii), is secured as
provided in the Credit Agreement.

 

Upon the occurrence and during the continuance of any one or more of the Events
of Default, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, due and payable all as provided in the Credit Agreement.

 

Each Borrower hereby waives presentment, demand, protest or notice of any kind
in connection with this Note except such as are expressly provided for in the
Credit Agreement.

 

This Note shall bind Borrowers and their successors and assigns, and the
benefits hereof shall inure to the benefit of Lender and its successors and
assigns.

 



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW JERSEY, WITHOUT GIVING EFFECT TO THE
PRINCIPLES OF CONFLICTS OF LAW.

 

ATTEST:       FRANKLIN ELECTRONIC PUBLISHERS, INC.     /S/    BARBARA
ANDERSON               By:   /S/    ARNOLD D. LEVITT             Barbara
Anderson      

Name:

  Arnold D. Levitt     Assistant Treasurer      

Title:

  Senior Vice President ATTEST:       FRANKLIN ELECTRONIC PUBLISHERS (EUROPE)
LTD.     /S/    BARBARA ANDERSON               By:   /S/    ARNOLD D.
LEVITT             Barbara Anderson      

Name:

  Arnold D. Levitt     Assistant Treasurer      

Title:

  Senior Vice President ATTEST:       FRANKLIN ELECTRONIC PUBLISHERS
(DEUTSCHLAND) GMBH     /S/    BARBARA ANDERSON               By:   /S/    ARNOLD
D. LEVITT             Barbara Anderson      

Name:

  Arnold D. Levitt     Assistant Treasurer      

Title:

  Senior Vice President

 

2



--------------------------------------------------------------------------------

FRANKLIN ELECTRONIC PUBLISHERS, INC.

AVAILABILITY

AS OF                             

(rounded to the nearest $000)

 

          US


--------------------------------------------------------------------------------

    UK


--------------------------------------------------------------------------------

    GER


--------------------------------------------------------------------------------

    TOTAL


--------------------------------------------------------------------------------

 

Gross A/R Agings

        —       —       —       —    

Less: Ineligibles

                             

Over 60 Days Past Due Date&no > 120 days past invoice

   A    —       —       —       —    

Cross Aging @ 50%

   B    —                   —    

Credits in Prior

   C    —       —       —       —    

Customer Advances

   D    —                      

Foreign

   E    —                   —    

Government

   F    —                   —    

Debit Memos / Chargebacks

   G    —                   —    

Reconciliation Reserve

   H          —             —    

Concentration Reserve of > 30% of total A/R

                                       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total Ineligibles

        —       —       —       —              

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Eligible A/R

        —       —       —       —    

Advance Rate

        80 %   80 %   80 %   80 %          

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Gross A/R Availability

        —       —       —       —    

Dilution Reserve @ 6.2%

   I    —       —       —       —              

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Net A/R Availability

        —       —       —       —              

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Maximum A/R Advance (“cap”)

        N/A     1,500,000     1,500,000        

Inventory on hand per Perpetual

                          —    

In-transit from vendors per Perpetual

   J                      —    

Refurbished Inventory

   N                      —                                

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

In-transit to third party assemblers per Perpetual

                          —              

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Gross Inventory Perpetual

        —       —       —       —    

Less: Ineligibles

                             

In transit to 3rd party outside of the U.S.

   K                      —    

Components at 3rd party outside of the U.S.

   L                      —    

Discontinued Product Line - Ebookman

   M                      —    

Refurbished Inventory (50% ineligible)

   N                      —    

Hong Kong Inventory

   O                      —    

Inventory in Quality Control

   P                      —    

Supplies / Packaging

   Q                      —    

Slow Moving / Obsolescence Reserve

   R                      —              

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total Ineligibles

        —       —       —       —              

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Eligible Inventory

        —       —       —       —    

Advance Rate (85% of NOLV) (85% of 63%=54%)

        54 %   0 %   0 %   54 %          

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Inventory Availability

        —       —       —       —              

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Maximum Inventory Advance (“cap”)

        10,000,000                    

Burlington, NJ Real Estate - Available to Borrow

        4,500,000                 4,500,000  

Total Availability

                          4,500,000  

Less: Existing Revolver - under Current Asset Availability

                             

Less: Existing Revolver - under Real Estate Availability

                          0                              

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Net Availability

                          4,500,000                              

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------